 

1 IN THE CRIMINAL COURT FOR SUMNER COUNTY, TENNESSEE

2 AT GALLATIN

4 STATE OF TENNESSEE

NO~ CR875-2017
~~ CR133-2020
CR548-2017

vs.

7 ANDY LAMAR ALLMAN

ee ee ee ee ee ee

10
11 TRANSCRIPT OF PROCEEDINGS
12 April 2, 2020

13 VOLUME I OF II

14
15
16 EEE
17
18 THE HONORABLE DEE DAVID GAY PRESIDING
19
20
21
22
23 LORI C. BICE, LCR
Criminal Justice Center
24 117 W. Smith Street

Gallatin, Tennessee 37066
25 (615) 414-8993

 

 

 

Case 312iIrtve00R fee , DaBument 11-1 Filed 04/21/21 Page 1 of 114 PagelD #: 71g

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCE 8:

FOR THE STATE:

Thomas Boone Dean

Assistant District Attorney General
Office of the District Attorney General
113 West Main Street, Third Floor
Gallatin, Tennessee 37066

Katherine Brown Walker

Assistant District Attorney General
Office of the District Attorney General
113 West Main Street, Third Floor

 

Gallatin, Tennessee 37066

FOR THE DEFENDANT:

Gary D. Copas

Attorney at Law

P.O. Box 190137

Nashville, Tennessee 37219

WITNESSES

RUSSELL WILLIS
Direct Examination by General Dean
Cross-Examination by Mr. Copas
Redirect Examination by General Dean
Recross-Examination by Mr. Copas

NANCY CORLEY
Direct Examination by Mr. Copas
Cross-Examination by General Dean

JIM EDWARDS
Direct Examination by Mr. Copas
Cross-Examination by General Dean

32
58
85
86

 

Case 3:211uv-002@4 cMocument 11-1 Filed 04/21/21 Page 2 of 114 PagelD #: 719 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I NDE X

WITNESSES

MARIO HERRERA (via telephone)
Direct Examination by General Dean
Cross-Examination by Mr. Copas
Redirect Examination by General Dean
Recross-Examination by Mr. Copas

MARK SMITH (via telephone)
Direct Examination by General Dean
Cross-Examination by Mr. Copas

RIELLY GRAY
Direct Examination by General Dean
Cross-Examination by Mr. Copas

RULING

PAGE

 

Case 34ortveooter: b68ument 11-1 Filed 04/21/21 Page 3 of 114 PagelD #: 729

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

10

11

12

13

14

EXHIBITS

Description

Transcript

Order of Enforcement

Amended Order of Enforcement
Affidavit

Letters

Chancery Court transaction list

Agreed Final Order from Chancery
Court

CPA report

Money Flow Chart from estate of
Brenda Sue Ingram

Money Flow Chart from estate of
Jane Ellen Denney

Copy of check/deposit

Copy of text messages
Dismissal order

Secretary of State information

on Human Resource/Labor
Consultants, LLC

Page
26

36
86
93
93
164

165

167

175

175

189
205
207

207

 

Case 3:21.0-00264 cQocument 11-1 Filed 04/21/21 Page 4 of 114 PagelD #: 721 y

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PROCEEODIN6ES5

(The following proceedings came on to
be heard on Thursday, April 2, 2020, beginning at
approximately 1:50 p.m., before the Honorable Dee
David Gay, Judge, to wit:)

THE COURT: Let's take the cuffs off.

GENERAL DEAN: Judge, as far as I know
we will not need -- this is not a plea. So we will
not need probation or community corrections or
anyone.

THE COURT: You may be excused.

GENERAL DEAN: Theoretically, after
the bond hearing we might need one of them, but I
assume they could come back.

THE COURT: Yeah. Everybody can be
excused in probation or community corrections. If
we ultimately need you, we'll send for you. We've
got to watch our numbers in court here.

Okay. Before we get started here, I
want to make a couple of preliminary observations to
kind of get us set on the right track. In looking
over and reviewing these cases, we had the first
charges come out of the August grand jury in 2017.
Other charges followed in December of 2017. That's

a long time ago for criminal court in Sumner County.

 

Case 3i2irrve00rR ice , DOBUMent 11-1 Filed 04/21/21 Page 5 of 114 PagelD #: 728

 

 
10

114

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

We've had -- we just set our fourth trial date. The
first trial date was November 5th, 2018. The second
trial date was February 19, 2019. At that time

Mr. Little made a motion to withdraw. The motion
was granted. Mr. Copas was employed and we set a
third trial date, and right before the third trial
date we had new charges.

Mr. Copas, last Friday I arraigned
your client on new charges in Case No. 133-2020. I
assume that you're representing him and that case
has been set today separately to tag along with the
other two cases.

So first of all, I want to leave the
impression with you that this case is old, and we
need to get moving. And I understand some present
difficulties but, gee whiz, we've got to move on
this case.

Now, let me tell you why we're here
today. We have on the docket a motion to revoke the
bond and a motion to reduce the bond.

And, Mr. Copas, I completely agree
with you on what you said about the motion to revoke
the bond under the Supreme Court order and other
matters, but you remember that I asked if you were

going to file a motion to reduce the bond which you

 

Case 3:2Logy-QN26fcdp0gemnent 11-1 Filed 04/21/21 Page 6 of 114 PagelD #: 723 P

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

have.

Now, I don't want to have two separate
hearings, a motion to revoke the bond and a motion
to reduce the bond. It doesn't seem to be
effectively using the Court's time. So the only
reason we're hearing a motion to revoke is because
we've got a motion to reduce the bond. And if we
did not have the motion to reduce -- revoke the
bond, all we would be hearing is the motion to
reduce the bond. Do you still want to continue
this?

MR. COPAS: That is correct, Your
Honor. I did meet with my client and got a waiver
of appearance on the arraignment and signed --

THE COURT: That's fine. That's fine.

MR. COPAS: But the motion I filed to
reduce the bond was in the recent case just filed,
the 2020 case.

THE COURT: Right. I understand.

MR. COPAS: The reason I've got that
there, Your Honor, is that there's so many issues
raised and I'm very, very much disturbed by the fact
that I don't have access to the client file in this
case. The case that has been brought here just

recently, I don't have access to any records at all

 

Case 314rcGOG%Gé , DOBument 11-1 Filed 04/21/21 Page 7 of 114 PagelD #: rag

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

of his on that, and there should be in those records
some admissions there that I could use to impeach
this witness, Mr. Mario --

THE COURT: Okay. So "admissions,"
are you meaning credibility issues of the victim?

MR. COPAS: Credibility, Your Honor,
and I think there's enough here -- enough issues
here to be presented to this case today that no
matter if I get an adverse outcome, I have -- I feel
like I have a right to file a motion to the Court of
Appeals on the -- this bond issue, this revocation,
and in the event I get some relief with the Court of
Appeals, which I have in past got relief, I would at
least like to have a bond that I can come back and
address to get him off of this 2.5 --

THE COURT: Okay. Well, what we've
got now, we've got a 2.5 million dollar bond. Do
you want to continue this case? Because I'm not
going to take up two separate bond motions. There's
no need to, because the issues that you raise ina
motion to reduce the bond, 40-11-1118, the Supreme
Court in Burgins wants me to consider those as well.
So what are you asking me to do?

And I -- you Know, you talk about

appealing the case before I've even ruled. I mean,

 

Case 3:21¢74-Q0264,PDogegnent 11-1 Filed 04/21/21 Page 8 of 114 PagelD # 725

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that's kind of intimidating -- or trying to be
intimidating to the Court. I mean, I know that's --
I know that's a possibility every time I sit on this
bench.

MR. COPAS: Your Honor --

THE COURT: Hold on just a second.

Let me read you Burgins.

MR. COPAS: I've appealed things for
dear, dear friends and companions --

THE COURT: No. That doesn't bother
me that you appeal, but, I mean, we haven't even
started the case yet. We haven't even decided what
we're going to do today, but you had said in your
memo -- or your motion about not being ready and due
process.

Let me direct you to what Burgins says
on -- in page -- it's 464 S.W.3d 310, and the Court
-- it says the Court must conduct an evidentiary
hearing in which the State is required to prove by a
preponderance of the evidence those factors that are
set out in 40-11-141(b). Preponderance of the
evidence, and there's about three separate grounds
there that we won't go over.

I think, one, we have a situation and

note that it's not a conviction that's alleged.

 

Case 314k-r\e002Ré , Dokument 11-1 Filed 04/21/21 Page 9 of 114 PagelD #: 726

 

 
16

17

18

19

20

21

22

23

24

295

 

 

It's a charge while somebody is out on bond. And, I
mean, it's a no-brainer. He's been charged, he's in
this court, and you represent him.

A second factor that I'm concerned
about is the fact that we've got a situation here
where we've set this for trial four times now.

After the second trial was set we had to reset the
trial because the attorney-client situation was
toxic. Now we had to reset that trial because of
the new charges against your client. So there's an
argument about the obstruction of the orderly and
expeditious progress of the trial in the
proceedings.

So we've got two possible grounds
there by a preponderance of evidence, and the
Burgins court says regarding the evidence, Moreover,
requirements for the revocation proceedings shall be
somewhat flexible in that the trial court shall be
able to consider factual testimony and documentary
proof supporting the grounds for revocation of
pretrial bail. In addition to documentary proof,
the state must present testimony from a
corroborating witness or witnesses as to the facts
supporting allegations contained in documents.

Hearsay evidence may be admitted when the trial

 

Case 3:21-¢¥;0026y; .Pogwment 11-1 Filed 04/21/21 Page 10 of 114 PagelD # 727

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

court finds that it is reliable.

So we'll have a hearing and follow
these rules here. I just kind of need to know what
you want to do.

MR. COPAS: Well, Your Honor, we've
got the trial set in August is my understanding.

THE COURT: Yes, sir, we do. It's the
fourth trial date.

MR. COPAS: And what I'm here today on
is not impairing that at all. In fact, it's -- let
me say this, Your Honor. The last thing I filed --
I don't know if the Court's got it, but I -- after
looking at the Supreme Court order I thought, well,
I ought to at least file something to give the
Court, you know, at least ask the Court to exercise
its discretion sua sponte, if you will, and address
the matters I brought up on the $2.5 million bond --
bail bond that was set.

And what I laid out in that motion was
some compromise, middle ground, where we could
satisfy the Court's interest and the State's
interest and that would be by house arrest under the
strictest restrictions that the State would like to
impose in that regard. And what that does, Your

Honor, is it does at least -- it enables me to make

 

Case 3:2brev-00266e Docament 11-1 Filed 04/21/21 Page 11 of 114 PagelD #: 148

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

sure I'm ready come August. If I have to deal with
what I'm dealing with now --

And the other thing, Your Honor, is,
gee, I mean, I -- when I walked in there my last
visit, they said they brought in an inmate that had
a fever. It -- I just want to make sure I take all
steps I can that we don't end up with some virus
situation in jail that, you know, my client is one
of the recipients of it and --

THE COURT: Well, let me assure you
that the courts here are doing all that we can to
reduce the population in the jail during this
pandemic. And I look at each case individually.
Sometimes we set lower bonds. Sometimes we set ROR.
I just reduced a bond on a probation violation to
ROR. We are looking to release people serving
sentences early. We are looking to release people
that have serious physical health issues. We're
always looking for ways to release and take each
case on an individual basis.

And I'11 be glad to consider what you
want to do, but I can't -- I'm not going to do
anything without hearing evidence so that I can be
fully informed about what's going on here and a

basis for setting the bond or revoking a bond. I'm

 

Case 3:24-6¥;002G4 ,.Do¢ement 11-1 Filed 04/21/21 Page 12 of 114 PagelD # 729

12

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

not going to do anything without a hearing. I think
I would be irresponsible because there are a lot of
allegations here, Mr. Copas, and you're going to
have to understand this is not the ordinary theft of
property case where I would consider house arrest,
but if you want me to do that, we're going to have
some kind of a hearing. I'm not serving the people
of Sumner County without doing that.

MR. COPAS: Well, Your Honor, having
heard that, my understanding of the Burgins case is
that what the -- what that case does is under proper
procedure it opens the door for the Court to
exercise its discretion any way it sees fit.

THE COURT: It does.

MR. COPAS: It does. And you can --

THE COURT: It does. I mean, I can
choose -- I --

MR. COPAS: I mean, you can do
anything you want.

THE COURT: I can do anything I want
to do all the way up to revoking the bond, but
again -- you are absolutely correct in the law about
that. I mean, I've got -- we've got Mr. Allman in
jail now and his constitutional right to bail needs

to be enforced and the logical way to do that is to

 

Case 3:2brav-00266e Docament 11-1 Filed 04/21/21 Page 13 of 114 PagelID #: 739)

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

hear a motion to reduce the bond, and I do that. I
was doing that earlier today, and we've reset that
case.

But that's what the Supreme Court
speaks to when we're talking about jail cases and
constitutional rights. Now, that's where we are.

MR. COPAS: Okay. Your Honor, I --
you know, looking through the lens of practicality,
if you will, if the bond is reduced from 2.5
million, it may be reduced to an amount to where it
would effectively -- would not work out anyway, and

if the Court would entertain us coming back on house

arrest --
THE COURT: I mean, we can do it now.
MR. COPAS: Well, I've -- Your Honor,
I mean, that's -- I'm ready for that. I mean, when

you say now, I'm ready to do it today if we could do
that after the hearing.

THE COURT: Okay. So you want to have
a hearing and order that I can consider house
arrest. That's the only issue that you want to take
up?

MR. COPAS: Well, of course, I --

THE COURT: I'm going to hear

testimony from everybody and whether or not we have

 

Case 3:21-¢;08247, .bo¢iment 11-1 Filed 04/21/21 Page 14 of 114 PagelD # 731

14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

a motion to revoke in the future or whatever, we're
going to have that testimony because evidently we've
got witnesses here ready to go. Again, this is a
matter that has a lot of parts and I don't know a
lot about a lot of the parts, and I'm not going to
make any decision until I am satisfied that I know
all the factors in setting a bond or revoking a
bond. So I'11 do whatever you want to do.

MR. COPAS: Your Honor, let me confer
with my client just a --

THE COURT: Sure.

Generals, I haven't forgotten about
you over there. I haven't forgotten about you over
there.

GENERAL DEAN: We're fine. I'm just
trying to make sure I've got appropriate separation
between myself and co-counsel.

THE COURT: I understand.

GENERAL DEAN: She has a measuring
tape with her, Judge.

GENERAL WALKER: It's not related to
the --

GENERAL DEAN: She got it out of her
purse and showed me. So she's very serious about

this distance thing.

 

Case 3:24réeveQ0B6de .Docriment 11-1 Filed 04/21/21 Page 15 of 114 PagelD #: (2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. COPAS: Your Honor, he wants -- my
client would like to hear everything and for the
Court to entertain the house arrest at --

THE COURT: Okay. So we're going to
hear all the evidence. And the only request that
you're making is house arrest?

MR. COPAS: Well, of course, I'll be
-- I mean, I take it Mr. Herrera is going to be --

THE COURT: I don't know.

GENERAL DEAN: Judge, I have three

anticipated witnesses. One is Russ Willis from the
Board of Professional Responsibility. He is here in
person. The second is Mr. Herrera, but Mr. Herrera

is in Florida, and the only way I can connect with
him is by telephone conference.

THE COURT: Okay.

GENERAL DEAN: That's his
availability, which we believe falls within the
mandate of the COVID-19 --

THE COURT: It does. It does.

GENERAL DEAN: -- extraordinary order.

Thirdly, we have TBI Agent Rielly
Gray. Those are my three anticipated witnesses,
Your Honor.

THE COURT: Okay. Now, what issue do

 

Case 3:21,-¢v-00267. .Poglament 11-1 Filed 04/21/21 Page 16 of 114 PagelD #: 733

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you want me to consider?

MR. COPAS: I guess we should proceed
with the reduction, Your Honor, and --

THE COURT: Okay. We'll consider the
motion to reduce bond. Is that what you want to do?

MR. COPAS: I'm sorry. To revoke.

THE COURT: Do you want to hear both?

MR. COPAS: Right. Hear the proof on

both.

THE COURT: Okay.

MR, COPAS: And, Your Honor, frankly,
what I want to do is -- I guess Your Honor has done

spoke to that, is I want to get all the proof in the
record I can.

THE COURT: I understand.

MR. COPAS: And then --

THE COURT: That's what I'm after
because I don't know what we're dealing with here.

MR. COPAS: And, of course, there are
two collateral motions I've got to order --
everything they took out of the residence --

THE COURT: Yeah, and what I'm going
to do -- you know, the Supreme Court order speaks to
constitutional rights, but while we're here and

we've got such a massive amount of things that you

 

Case 3:24,6V-902G Ge Doeament 11-1 Filed 04/21/21 Page 17 of 114 PagelD #. 734

17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

need, I thought we'd go ahead and take that up too
while we're here so we don't have to set another
court date.

MR. COPAS: Well, tet me -- also, one
announcement on the one about the TBI that I made,
the State has given me the assurance on the motion
and order they just presented that I will get access
to everything that was taken out of that house on
that search warrant and that -- what the State is
saying is if the TBI is retaining anything
whatsoever, then I will have access to that also
under their order that they produced.

GENERAL DEAN: Judge, I submitted a
motion and an order to Jennifer just earlier today
and I think she might have brought it in there.

THE COURT: She did. Hold on just a
second.

GENERAL DEAN: And that was my attempt
based on some past experience the TBI has had and
ways they've dealt with issues of privileged
information being perhaps seized by a governmental
agency and how to basically put together what I call
a clean team, and it is a group of agents, including
at least one attorney, who look at everything that

was seized and they only provide to the case agent

 

Case 3:21-Cv-0026/. oP Otument 11-1 Filed 04/21/21 Page 18 of 114 PagelD #: 735

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

and the district attorney's office things that are
relevant and not privileged. So anything that's
privileged they would screen from us.

Then the order provides, depending on
the type of material, what will happen to it. The
electronics would be mirrored and then the originals
would be returned to the defendant and counsel.
Documents would be copied. The copies would be
given to attorney and -- excuse me, opposing
counsel. And then there are apparently some tape
recordings, cassette tapes. Those would be
transferred into a digital format and then digital
copies given to opposing counsel.

THE COURT: So basically what you're
telling me is everything that's not privileged will
be turned over to the defense.

GENERAL DEAN: Everything will be
turned over to the defense.

THE COURT: Oh, I mean -- okay.
Everything is turned over to the defense. The
privileged material is not turned in to you.

GENERAL DEAN: And I've gone a little
further than the standard, Judge, because Mr. Copas
gave me a heads-up that he had had conversations

with Mr. Allman who may be getting stuff together to

 

Case 3:24r¢v026ée ,Dogument 11-1 Filed 04/21/21 Page 19 of 114 PagelD #: es

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

give to Mr. Copas. So what I put in that order was
language not only to shield communications between
attorney and counsel, but if they see anything that
Mr. Allman has put together that appears to be
prepared for --

THE COURT: Gotcha.

GENERAL DEAN: -- litigation, that he
might have been going to send to opposing counsel,
there's no reason for us to -- the case agent and --

THE COURT: Sure. And I think
Mr. Copas mentioned that last time, that Mr. Allman
was in the process of preparing --

GENERAL DEAN: Yes, sir.

THE COURT: -- maybe memos about
witnesses or so forth, and of course that will not
be given to the State.

And, also, I assume everything is
everything, and they will not come up with missing
anything that they've got on the search warrants;
is that correct?

GENERAL DEAN: Opposing counsel should
get everything.

THE COURT: Okay. And that takes care
of Brady, Giglio, and everything. If they've got

everything, that takes care of the due process.

 

Case 3:21,-Gv,0026y, .Doquiment 11-1 Filed 04/21/21 Page 20 of 114 PagelID #: 737

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Now, all I've got, General, is a

motion.

GENERAL DEAN: Oh, I'm sorry, Judge.

THE COURT: Do you agree with this
order?

MR. COPAS: Yes, Your Honor.

THE COURT: Okay. I think it's great.
That just --

MR. COPAS: I mean, I --

THE COURT: Yeah, I mean, it gives you
everything.

MR. COPAS: If there's any holes in
jt, we can always come back and --

THE COURT: Yeah, if there are any
holes in that, we can always come back.

GENERAL DEAN: And, Judge, there is a
safety net in there. If they -- may I approach,
Your Honor?

THE COURT: Yes, sir.

GENERAL DEAN: If they -- did I send
you the motion and the order?

MR. COPAS: Uh-huh.

GENERAL DEAN: I thought I had.

MR. COPAS: Well, let me say this.

When I took it off my computer, I said I don't see

 

Case 3:24r¢v02Gée ,Doagment 11-1 Filed 04/21/21 Page 21 of 114 PagelD #: Se

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

the order, but when I looked at it, the order was
right behind --

GENERAL DEAN: Yeah, I did it as one
document.

THE COURT: Okay. I'll go ahead and
sign the order. It sounds great.

GENERAL DEAN: Judge, it also has a
safety net. If they run into something they don't
know what to do with, then they can bring it to you
for in camera review --

THE COURT: Okay.

GENERAL DEAN: -- to give them
direction on any particular --

THE COURT: Very good.

GENERAL DEAN: -- aspect of it. And
we can get them -- TBI has approved this. So as
soon as Your Honor signs it and I can get it to
them, they can start going through this stuff, and
as soon as they're through with any part, we can
start --

THE COURT: Very good.

MR. COPAS: Your Honor --

THE COURT: Give it to Jennifer and
she can stamp it and then you can send it out.

MR. COPAS: -- I guess in continuing

 

Case 3:21,-¢v-00267, .Poguiment 11-1 Filed 04/21/21 Page 22 of 114 PagelD #: 739

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

with this -- I guess I may be waiving my continuance
motion, but I am not waiving any issues I raised in
that motion --

THE COURT: Sure. JI understand. I
understand. I understand.

Okay. We are here now to hear the
Burgins motion, and let me kind of read into the
record what we're doing. Burgins deals with
40-11-141, release prior to trial. And section (b)
states, If the defendant is released upon personal
recognizance and unsecured personal appearance bond
or any other bond approved by the court and the
defendant violates a condition of release, is
charged with an offense committed during the
defendant's release, or engages in conduct which
results in the obstruction of the orderly and
expeditious progress of the trial or other
proceedings, then the court may revoke and terminate
the defendant's bond and order the defendant held
without bail.

Now, in Burgins, State vs. Burgins,
464 S.W.3d 298, our Supreme Court upheld the
constitutionality of that statute and imposed some
due process requirements, some of which I have

mentioned, and if the State proves by a

 

Case 3:24-¢v00R86¢_ Diagument 11-1 Filed 04/21/21 Page 23 of 114 PagelD #: 740

23

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

preponderance one of those grounds in the statute,
then the court has the authority either to revoke
the bond or increase the bond amount, and -- I agree
with Mr. Copas -- in some instances decrease the
bond. And there's a motion to reduce the bond here
that I will hear today, including house arrest for
the defendant.

Burgins requires that I look at
40-11-118 in making that ultimate decision if I find
by a preponderance of the evidence that one of the
conditions has been violated. And also in reducing
a bond 40-11-118 is extremely relevant and comes
into play. So that will be the process that we
follow and what we're doing.

General, would you like to make -- or
I'll go first with you, Mr. Copas, and give you two
opportunities to make an argument on every case. Do
you have any opening statement you'd like to make?

MR. COPAS: Your Honor, I have filed
with the Court a transcript of the proceedings in
chancery court --

THE COURT: I've read that.

MR. COPAS: -- where the receiver was
appointed.

THE COURT: I've read that.

 

Case 3:21-Gy0026y, Document 11-1 Filed 04/21/21 Page 24 of 114 PagelD #: 741

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. COPAS: And I -- the Court having
announced that he's read -- the Court's read that,
then it will be part of the consideration when we
hear the proof and --

THE COURT: Sure. Let me do this.

MR. COPAS: And, Your Honor, I --

THE COURT: Go ahead.

MR. COPAS: I guess, Your Honor, if I
may, in the process of doing that -- and I did make
copies of any relevant pages of that for the State
to see when I go through it, but it raises some --
what I consider defenses, if you will, that's

relevant to this charge that's been brought about

this money. And it appears to me in everything that
I -- to date everything I've been able to get ahold
of -- of course, I have not seen the file. I have

not seen any documentation otherwise -- that we have

a fee dispute here on this money and this money was
-- that there was a sizeable -- it's a divorce case.

The order that the State's presenting
here is a post-divorce situation that came up
afterwards, but we've got a lot of activity in that
case that is not going to be before the Court today
to show how much of a lien that the attorney had

having not received any money whatsoever from this

 

Case 3:2drgv026é. .Dogement 11-1 Filed 04/21/21 Page 25 of 114 PagelD #: 742

25

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

client. And so that's going to be my approach on
it, Your Honor, is to try to undermine the fact that
this is fee money to some extent and --

THE COURT: Okay. See, there's so
many moving parts here it's hard for me to kind of
comprehend everything, but let me go ahead.

General, have you seen a transcript of
the receivership proceedings?

GENERAL DEAN: Yes. Mr. Copas
provided that yesterday or the day before.

THE COURT: Mr. Copas, I'11 make that
Exhibit Number 1 for you.

MR. COPAS: Thank you, Your Honor.

THE COURT: All right.

(Exhibit 1 received into evidence.)

THE COURT: Okay. General, opening
statement?

GENERAL DEAN: Your Honor has already
mentioned 40-11-118, the bond factors. You
mentioned 40-11-141. I'm not sure if the Court
mentioned 40-11-148.

THE COURT: I don't think I did,
General.

GENERAL DEAN: That is the statute

that says that when someone commits a crime while on

 

Case 3:21,-Gv-0026y. cPogument 11-1 Filed 04/21/21 Page 26 of 114 PagelD #: 743

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:24 -GV 0086 Z_ Dpgyiment 11-1 Filed 04/21/21 Page 27 of 114 PagelD #: 744

 

 

bail for another crime, it specifies that the amount

of bond must be particularly high. It specifies an
amount not less than twice that customarily set. It
doesn't say twice. It says not less than twice. So

I think there's a statutory recognition of the
problem of someone committing a crime while on bail.

Now, I want to be clear that what he
has been charged with recently is a theft, but the
theft occurred many years ago. It was before he was
arrested. The charge that is ongoing after he made
bond on the first two cases we have would be the
part about pretending to be an attorney.

Mr. Allman's incorrigibility as far as
no one seems to be able to stop him from pretending
to be an attorney -- the Supreme court, the Board of
Professional Responsibility, being charged with
felonies by this court, nothing seems to stop him,
and that's one of the themes that the State is going
to go back on. We think that factors in pretty
strongly on his trustworthiness to appear in court,
on the risk of danger to the community. He
flagrantly ignores legal mandates and there's no
indication that he will come to court if it doesn't
suit him or that he will stop doing what he's been

doing since he was suspended in September of 2016.

 

27

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

One of the bond factors is reputation
and character. At this point Mr. Allman is infamous
among the community.

His financial condition, his law
practice, as Your Honor was just discussing with
opposing counsel, had to go into receivership. His
license was suspended and then he was disbarred.
His employment status at this point, therefore, has
to be concerning to the Court. It certainly is to
the State. And those are some of the factors that
we want to explore here.

We have indictments -- the old two
indictments include two counts for holding himself
out as an attorney and taking retainer fees from
people. Then we've got Mr. Herrera which involves
him continuing to act like he's going to help
Mr. Herrera in a legal capacity and continuing to
lie to Mr. Herrera about Mr. Herrera's $59,000 that
Mr. Allman stole years before which he now has

decided is a fee. Interesting that he didn't tell

Mr. Herrera that. He told Mr. Herrera the money was
in escrow. Oh, your money is safe; it's in escrow;
the receiver has it. Oh, but now it's a fee.

Mr. Allman will say whatever he wants to say to try

to dance around the fact that he has stolen,

 

Case 3:21 -cv-0026/, Doqument 11-1 Filed 04/21/21 Page 28 of 114 PagelD #: 745

28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

according to the disbarment orders, more than a
million dollars from people within the Middle
Tennessee area.

We believe that Mr. Allman's actions,
including those while on bond and including in
particular those after the Board and the Supreme
Court order ordered him to stop practicing law,
shows that he is not to be trusted to obey any
lawful authority including this Court. We can't
believe he'll come to court if it doesn't suit him,
and we can't believe that he is going to stop
preying on the public as a -- holding himself out to
be an attorney and continuing to take money from
people and hide the various thefts that he's already
committed as he did with Mr. Herrera.

THE COURT: Thank you, General.

MR. COPAS: Your Honor, on the

COURT REPORTER: Will you go to the
microphone, please?

THE COURT: Go over to the microphone.

MR. COPAS: I'm sorry.

On the issue of whether -- the
conditions of the bond will be or house arrest or
whatever, Your Honor, I do have witnesses in that

regard, just people in the community, if you will,

 

Case 3:24reav026¢e Doceriment 11-1 Filed 04/21/21 Page 29 of 114 PagelD #: 39

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

to respond to what's been said about --

THE COURT:
MR. COPAS:
THE COURT:
MR. COPAS:
they've all
present to the Court and
THE COURT:
MR. COPAS:
family people like to be
mean, Your Honor.
THE COURT:
MR. COPAS:
disturbing to me is that

in here and

Are they here?
Yes, Your Honor.
Okay. Good.

And the family, which I --

given me letters which I'm just going to

Yeah, they're admissible.

- and that's -- all

heard if you know what I

I understand.

And the -- what's really

the State is going to come

say there's no proof of any kind of

attorney fee when the records that they've been

holding will show --
very disturbing to me,
THE COURT:
all
MR. COPAS:
THE COURT:
MR. COPAS:

I just want --

THE COURT:

have that proof,

and that's

Your Honor.

Now, are you referring to

the counts or just the count on the new case?

On the new case.
Okay. Okay.

Just on that. And anyway

I'm not waiving that objection --

I understand.

 

Case 3:21-¢v-00267; .pogiament 11-1 Filed 04/21/21 Page 30 of 114 PagelD #: 747

30

 
10

11

12

 

21

22

23

24

25

 

 

MR. COPAS: -- but I'm very disturbed
by it. Thank you.

And the other thing, Your Honor, there
is a document in rebuttal, when we get to that point
on our side of the proof, that's in the possession
of my client, and I would like to be able to
retrieve that after --

THE COURT: Sure.

MR. COPAS: -- we get this proof here.

THE COURT: Sure.

Okay. General, call your first
witness.

GENERAL DEAN: Judge, the State calls
Russ Willis.

It should be clear, Judge, while the
witness approaches, the check Mr. Allman wrote to
himself of Mr. Herrera's money does say Herrera fee,
but my point was he didn't tell that to Mr. Herrera.
So if I misstated that, I apologize.

THE COURT: Okay.

//l
IT
IT
iT
//i

 

Case 3:2) ;Gv-0029€_ Dpgxment 11-1 Filed 04/21/21 Page 31 of 114 PagelD # 748

31

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RUSSELL WILLIS,

after having first been duly sworn, was examined and
testified as follows:

DIRECT EXAMINATION
BY GENERAL DEAN:
Q. You know lawyers typically make very bad
witnesses.
I understand that.
Could you state your name, please?
It's Russell Willis.

And where do you work, sir?

> 2 > SB >

I work for the Tennessee Board of
Professional Responsibility.

Q. And did you have any involvement in the --
dealing with the complaints that came in about

Mr. Allman over the years?

A. Yes, sir. I've been the primary
disciplinary counsel that's handled the disciplinary
cases, the contempt case, the receivership case, and
the temporary suspension case.

Q. Of the complaints that you have worked
through, about how many did you deal with?

A. Are you talking about disciplinary
complaints?

Q. Yes.

 

Case 3:21 Gvi00267, Document 11-1 Filed 04/21/21 Page 32 of 114 PagelD #: 749

32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Approximately 208 are contained within the
three disciplinary cases that we've brought. There
is a fourth disciplinary case that's pending that
has an additional 14 that has not been resolved yet.

THE COURT: Okay. How many in the
three cases, did you say?

THE WITNESS: Approximately 208.

THE COURT: Okay. And then how many
is the fourth?

THE WITNESS: That has currently 14
matters.

THE COURT: Okay. Thank you, sir.

Go ahead.
BY GENERAL DEAN:
Q. Now, you mentioned the three disciplinary
complaints that have been resolved. Why are there
three? How does it happen that you come up with
that many?
A. In this particular case we received a
number of complaints early on. Those were handled
by the investigative division of the Board. When
they get through investigating those particular
cases, then those cases are presented to the Board
for whatever disposition the Board feels is

appropriate. If they are deemed to be something

 

Case 3:24;GV00264— Dpgaiment 11-1 Filed 04/21/21 Page 33 of 114 PagelD #: 750

33

 

 
10
11
12
13
44
15
16
17
18
19
20
21
22
23
24

25

 

 

that should be a part of a formal disciplinary case,
a more significant case, then they are filed as a
formal disciplinary matter by the litigation
department which is where I work.

So in Mr. Allman's case, we had a few cases

coming in, looked at those. I believe the first
initial group was about seven or eight. The Board
recommended a petition be filed. We filed the
initial petition based upon those seven cases. Then
we received more cases, did more investigation. The
Board wanted those part of a petition. We then

filed a supplemental petition in that first case,
then the second supplemental, and then a third
supplemental.

Q. So it's basically just add complaints to
the existing disciplinary complaint?

A. Correct. So the very first full
disciplinary case I had had a total of 79 complaints
in it, and that formal petition contained the
initial petition, a first supplemental, a second
supplemental, and a third supplemental case.

Q. So what makes you file a separate petition?
A. Cases get moving forward and they become
ripe to try and then other matters come to our

attention, and instead of holding up the initial

 

Case 3:21-Cv-0N2G/. cogent 11-1 Filed 04/21/21 Page 34 of 114 PagelD #: 751

34

 
 

1 case, we simply file a second case. That's one

2 criteria.

3 The other issue in this case was that when
4 we got to a large number, it became very difficult

5 to figure out how to try that matter. So instead of
6 adding more to the 79 cases, we chose to file a

7 separate petition. So that played a part in it too.
8 Q. And I guess the same process basically

9 leads you at some point to cut off Petition Number 2

10 and begin Petition Number 3?

11 A. Correct. And what happens in these cases,
12 Judge, is as we -- as these matters become public,
13 more clients -- more former clients consider that

14 maybe they weren't treated how they should have been
15 treated and they may make a complaint. Some of

16 those are looked at and not brought forward. Some
17 of them are looked at on their face and moved

18 forward in the investigation and they ultimately

19 become a part of a petition.

~ 20 Q. Did you bring a copy of the disciplinary
21 complaints in this case?
22 A. Yes, sir. I brought a certified copy of

23 all of the petitions I have mentioned earlier, both
24 disciplinary ones, the criminal contempt, and the

25 temporary suspension.

 

 

 

Case 3:2dp¢v002$ée Dagument 11-1 Filed 04/21/21 Page 35 of 114 PagelD #: 752
35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GENERAL DEAN: Judge, since these are
certified -- I mean, I guess I could have the
witness identify them.

BY GENERAL DEAN:

Q. Would you look through those as well as the
other two documents, sir?

A. Yes, sir. I -- we have a petition with a
docket number for the Board of 2016-2564. That is
the first petition I filed. We have a Petition
Number 2017-2765. That's the second petition that I
filed. We have a third petition, 2018-2830. That
is the third one. Then I have the order of
temporary suspension which has a Board Docket Number
of 2016-2628. And then we have the criminal
contempt petition which has a Board Docket Number of
2017-2748.

GENERAL DEAN: Judge, I'd ask that
these be made exhibits to this proceeding.

THE COURT: Granted. We'll make this
Collective Exhibit Number 2.

(Exhibit 2 received into evidence. )

BY GENERAL DEAN:
Q. So let's talk about the disciplinary
petitions. What was the result of those petitions?

What ultimately happened?

 

Case 3:21,-¢v-0026y, cboguiment 11-1 Filed 04/21/21 Page 36 of 114 PagelD #: 753

36

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. The second petition I filed, I believe, is
the petition that I actually tried. The other two
petitions were negotiated out with a conditional
guilty plea signed by Mr. Allman. Ali three
resulted in a disbarment in each of those cases and
restitution ordered in all three cases.

Q. So there are --

THE COURT: When was that?

THE WITNESS: Well, I've got -- the
orders are all dated and they have the dates in
there. Are you looking for the order -- dates of
the orders?

THE COURT: Yes.

THE WITNESS: A111 right.

THE COURT: When was he disbarred and
ordered to make restitution?

THE WITNESS: All right. Under the
first matter -- the first petition which was
2017-2765, the order of enforcement, which is the
Supreme Court order that effectively enters the
disbarment, that was dated June 19, 2018.

THE COURT: Okay.

THE WITNESS: The second matter which
was entered by the Supreme Court, the second

disbarment, was in Board Case Number 2018-2830, and

 

Case 3:2drqv0B$é_ Dagument 11-1 Filed 04/21/21 Page 37 of 114 PagelD #. 754

37

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that was entered on July 13, 2018.

THE COURT: How can somebody be
disbarred two times?

THE WITNESS: I think it's much sort
of like the criminal process system where if you
have a complaint, we have to deal it; we have to
resolve it in some manner. And when someone comes
in and tells us that they have a particular issue
with a lawyer and it's a serious matter and it gets
to a formal disciplinary petition, we have to
resolve it in some way, and so that leads us to the
entry of another sanction.

THE COURT: Gotcha. Okay. Thank you.
BY GENERAL DEAN:

Q. So there were three disciplinary petitions
that have been dealt with so far, and so --

THE COURT: He's talked about two.

THE WITNESS: Right.

THE COURT: What about the third one?

GENERAL DEAN: Okay. I'm sorry.

THE WITNESS: The third case is the
2016-2564 case, and that was an order entered by the
Supreme Court disbarring Mr. Allman on July 30,
2018.

THE COURT: Okay. Sorry to butt in

 

Case 3:21-Gy,0026y, Document 11-1 Filed 04/21/21 Page 38 of 114 PagelD #: 755

38

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

here, General.

So what does that mean? You've got
three disbarments. What's the sanction here? I
mean, he can't practice law for how long?

THE WITNESS: Well, that's --
certainly the sanction is he is no longer a member

of the bar and cannot practice for a minimum of five

years.
THE COURT: Okay.
THE WITNESS: At the end of that
five-year period then he is -- if he wants to, he

can file a petition for reinstatement, and it's his
burden to prove that he has a requisite capacity to
come back and practice.

THE COURT: Okay. Go ahead, General.

THE WITNESS: Let me also say the
other benefit of these cases is we ask for
restitution because it does play into the Tennessee
Lawyers' Fund which is a separate department, and
the Lawyers’ Fund, before they can act on any claim
filed by a former client or a client, they have to
have filed a claim with us, with the Board, and the
resolution of that is reported to the Lawyers’ Fund.

THE COURT: How much was restitution?

THE WITNESS: We have restitution that

 

Case 3:2dr¢ve00BGde , Dasment 11-1 Filed 04/21/21 Page 39 of 114 PagelD #: 756

39

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

totals $1,154,335.35.

THE COURT: Okay. Now, when was that
ordered, at the first disbarment or the third?

THE WITNESS: Well, each disbarment
carried its own --

THE COURT: Okay.

THE WITNESS: -- amount of restitution.

THE COURT: How much of that has been
paid?

THE WITNESS: By Mr. Allman?

THE COURT: Yeah.

THE WITNESS: I am unaware of any
amount that's been paid by Mr. Allman. I will tell
this Court that the Lawyers' Fund has received a
number of claims. They have acted on a number of
those claims. I think they're paying out at
approximately .32 or .35 cents on the dollar.

THE COURT: So you've got the Lawyers'
Fund paying off his restitution?

THE WITNESS: Yes, sir.

THE COURT: Is that basically what --
okay. And can you give me a guess about how much of
that has been paid?

THE WITNESS: I'm going to be very

general because I don't --

 

Case 3:21; ey ,0026g, .Poquiment 11-1 Filed 04/21/21 Page 40 of 114 PagelD #: 757

40

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

Case 3:247;Gv0026€—_ Dpgyment 11-1 Filed 04/21/21 Page 41 of 114 PagelD # 758

 

 

THE COURT: Sure. We understand.

THE WITNESS: Make sure I've got the
right numbers, I believe there is a statutory or
policy limit per lawyer. It's a total, I think, of
$250,0000.

THE COURT: Okay.

THE WITNESS: And then there's a per
claim limit of $100,000.

THE COURT: Okay.

THE WITNESS: Some of these claimants,
their claims are more than 200 -- I mean more than
$100,000. The total amount that has been approved
exceeds the $250,000 limit. That's why they're
paying out on a 34 or 35 percent payment. We still
have more -- a few more claims that are going to
have to be considered by the Board, the Lawyers'
Fund.

THE COURT: Okay.

THE WITNESS: And that may affect --
there is some residual that they're holding back so
that they can pay the rest of it out when all the
claims have been looked at.

THE COURT: Okay. General, sorry for
butting in here.

But when did you start this

 

44

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

investigation on Mr. Allman? When was the first
complaint filed? And it looks like it goes all the
way up here to -- the last disbarment, I believe,
was 7/30/18.

THE WITNESS: Yes, sir. I cannot tell
you when the first complaint came in to the Board.
That would be looked at by the investigative side.
It would have been at least several months before
the first petition was filed.

THE COURT: Okay. Go ahead, General.

BY GENERAL DEAN:

Q. And the first petition was March of ‘16, I
think. Would that -- does that sound right?
A. Yeah, I can tell you. The first petition
was March 2, 2016. So we would have gotten

something back into the 2015 time frame.

THE COURT: Okay. Go ahead, General.
BY GENERAL DEAN:
Q. All right. Did we go through the results
of these three petitions? I think you did say
conditional guilty pleas to two of them.
A. Right. There were conditional guilty pleas
to two of them. There was a hearing panel decision
of disbarment in the third.

Q. The conditional guilty plea, what's that

 

Case 3:21-Cv-0026/. ob Ogee 11-1 Filed 04/21/21 Page 42 of 114 PagelID #: 759

42

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

conditioned on?

A. That is conditioned upon the approval of
the hearing panel, the Board, and ultimately the
Supreme Court, and effectively only the Supreme
Court's decision is when the discipline is imposed.
Q. So that condition, has it been met? Have
those guilty pleas been accepted all the way up the
chain to the Supreme Court?

A. Yes, sir. Otherwise you wouldn't have the
order from the Supreme Court.

Q. There's been some talk about the
receivership of Mr. Allman's practice. Who filed
for the receivership to get going?

A. The Board filed the initial petition to
seek appointment of a receiver in Sumner County, and
the rationale for that is that we were receiving a
number of phone calls and complaints about not being
able to reach Mr. Allman, not being able to get
access to their files from the clients. And I had
had some preliminary discussions with Mr. Allman and
ultimately counsel that he retained about getting
those matters -- getting the files handed over. The
numbers became so much that apparently it just was
overwhelming whoever was trying to help him

accomplish what needed to be accomplished.

 

Case 3:24rgv026ée Dogument 11-1 Filed 04/21/21 Page 43 of 114 PagelD #: 760

43

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

So we went ahead and filed for the
receivership so that the clients could have someone
they could actually call and talk to and who could
take possession of whatever was in the office and
start to timely get matters to the client.

Q. Before the first order of disbarment hit,
was there any attempt to suspended Mr. Allman's
license?

A. Well, yes, before the first disbarment
there was as part of that first petition that I
filed. That was on, I think, seven complaints. The
next supplemental petition I filed in that case was
the Rosa Ponce case which looked like it had -- it
looked like it was a theft case of a settlement, and
once I saw that, then I went ahead and brought the
petition for temporary suspension under the 12.3 --
Rule 9 Section 12.3 allows us to seek an immediate
suspension of a lawyer for misappropriation or
representing a substantial harm to the public. And
with a theft case we needed to move forward because
the disciplinary case I had was going to take many

months, if not longer, to resoive.

Q. And, in fact, that was borne out. I think
they start in '16 and they -- the disbarments don't
occur until '18. Does that sound right?

 

Case 3:21-Cyv-00267. .Dogunent 11-1 Filed 04/21/21 Page 44 of 114 PagelD #: 761

44

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Correct. And really because the numbers of
complaints that came in that became a part of the
petition made it last longer, because every time I
file a supplemental Mr. Allman would have 20 days to
respond and answer, and then we'd start that
discovery process for that section. And to get the
case ready I had to have all the cases ready to go.
Q. How was Mr. Allman on responding to the
complaints to the Board when he was given the
opportunity to do so?

A. In the initial numbers we were getting some
responses back from Mr. Allman with information,
promises about getting documents to us that would
satisfy us about the retainers and where they were,
the work being done. That was -- part of the
defense was, I'm talking to these clients; I'm doing
what I need to do. It's all a misunderstanding, and
the money is where it's supposed to be, and I've
done the work and I've earned the fee.

And we would be asking, well, give us some
proof of that, and his lawyers were working on that,
promised it to us. We never received any of that,
and then the numbers began to grow pretty quickly
and it just became bigger.

And, of course, the Ponce case was really a

 

Case 3:24-Gv0026¢_ Dagement 11-1 Filed 04/21/21 Page 45 of 114 PagelD # 762

45

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

major focus of mine and that was in that -- that
came up pretty quickly in the supplemental, and I
wanted to see proof of the 24-and-change-thousand
that was supposed to be in his trust account or ina
check written to Ms. Ponce and delivered to her.

And that promise was made over and over again, never
saw that money. That's what led to the suspension
order.

THE COURT: And when was his first
suspension?

THE WITNESS: The temporary
suspension, Your Honor, was -- let me find it --
September 9 of 2016.

THE COURT: Okay.

THE WITNESS: And, of course, there is
a mechanism under that rule that allows the lawyer
to seek to dissolve that at any time and --

THE COURT: Dissolve the suspension?

THE WITNESS: Correct.

THE COURT: Okay.

THE WITNESS: There was discussions
about that being forthcoming and that was also part
of, well, please show me where the money is, and if
you show me the money is in trust or has been

delivered, then, of course, we would not stand -- we

 

Case 3:21-Cv.0026/, Document 11-1 Filed 04/21/21 Page 46 of 114 PagelD #: 763

46

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

would let the temporary suspension be dissolved, we
wouldn't oppose that, and that never occurred.

THE COURT: Did the temporary
suspension ever become a more permanent thing?

THE WITNESS: What happens in those is
when we resolve the first petition for discipline,
then that temporary suspension is dissolved in that
order. So it is replaced with the disbarment.

THE COURT: So the temporary
suspension was in effect from 9/9/16 until the first
disbarment on 6/19/18?

THE WITNESS: I believe so, and I
believe that the order should reflect -- I need to
make sure if it reflects that it was dissolved.
Yes, sir, on page 2 of that order, Paragraph Number
3, the order of temporary suspension entered
September 9, 2016 is hereby dissolved.

THE COURT: So can you tell me what a
temporary suspension means?

THE WITNESS: It means that the lawyer
must -- is no longer able to practice law --

THE COURT: Okay.

THE WITNESS: -- effective typically
that day except for existing clients, and then that

lawyer has 30 days that he can continue to represent

 

Case 3:21;Gv-0026 £. Dpgement 11-1 Filed 04/21/21 Page 47 of 114 PagelD #: 764

47

 

 
 

 

 

1 those existing clients, but he cannot take any new
2 cases as of the day of the suspension.
3 THE COURT: Okay.
4 THE WITNESS: And it's designed there
5 to allow the lawyer time to file their petition to
6 dissolve the temporary suspension and get it set
7 aside before a number of factors and then conditions
8 kick in that the lawyer must follow.
9 THE COURT: Okay. Go ahead, General.
10 GENERAL DEAN: Judge, can I see that
11 bundle?
12 THE COURT: Yes. Exhibit Number 2?
13 GENERAL DEAN: Yes, sir.
14 THE COURT: Yes, sir. (Passes
15 document. )
16 GENERAL DEAN: Thank you. Thank you,
17 Judge. I wanted to make sure the order of
18 suspension was amongst those and it is.
19 THE COURT: Okay.
20 BY GENERAL DEAN:
‘O14 Q. So when you're suspended from the practice
22 of law, as far as new clients, soliciting business
23 to perform legal services, can you do that?
24 A. For Mr. Allman's purposes on September 9th
25 when that order came down, he was to immediately --
Case 3:21-cv-0

Cv R267, Document 11-1 Filed 04/21/21 Page 48 of 114 PagelD #: re

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

could no longer take on new cases and he had a few
days to a few weeks to do certain things, like he
had ten days to send out letters to his current
clients and tell them I've been temporarily
suspended. He had 20 days in which he had to file
motions with the court to withdraw on all of his
pending cases, and then he had, I think, 30 days in
which he could wrap things up.

Also, in that 20-day period he was supposed
to then remove himself from his office after that
20th day, and he could no longer be in his office,
could no longer be where the practice of law is
ongoing.

THE COURT: Well, let me just follow
up there. What problems then did you have, if any,
after suspension on 9/9/16 with him following the
procedure that you've set forth?

THE WITNESS: I'11 start out with what
it looked like, because at the end of the day I have
-- I'll have to back up a little bit.

THE COURT: Okay.

THE WITNESS: When we first got this
we had -- he had a lot of clients, well over 200,
and I was hearing maybe well over 300 clients, and

his current counsel said he also had at least one or

 

Case 3:41 cv-0046,, Doggment 11-1 Filed 04/21/21 Page 49 of 114 PagelD #: 766

49

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

two cases that he was trying that were pending and
were ready to be tried in that 30-day period. So he
was focused primarily on trying to get that one or
two cases tried. I think they were in federal
court.

And his position was, I really don't

have enough time to sit down and write the letters

to every client that I have at this moment. There's
just so much to do to get ready for trial. So with
his -- with our -- with my permission, we weren't

really focussed on that 20-day period or 10-day
period to get the letters out.

THE COURT: Okay.

THE WITNESS: Go ahead and get the
practice -- go ahead and get your case tried. Get
the letters out when you can, but let's do a good
faith effort to get them out as soon as you get the
cases wrapped up.

As part of his requirement under Rule
9, he is supposed to then turn around and prove to
us that he has withdrawn from cases, that he has
written the letters. We never got that proof and
did not get any of that proof until after I had
filed the criminal contempt alleging that he had

failed to meet the requirements of his temporary

 

Case 3:21 -Gv-0026/. Potent 11-1 Filed 04/21/21 Page 50 of 114 PagelD #: 767

50

 
10

11

12

20

21

22

23

24

25

 

 

suspension order. As part of that process and
getting to the final end of the criminal contempt,
his lawyer produced a number of the green cards
showing that a number of letters had gone out.

Now, all this time we're getting phone
calls from their clients -- from his clients. We've
also spoke to some of the associates who were in his
firm at the time when it was closing up, and every
indication we had was that a number of his clients
had not heard he'd been suspended, had not received
any letter, and they only learned about it because
it was on TV.

But, ultimately, I think he made a

Sane _ NN
good faith effort to send out a number of those

 

 

letters. I don't know that every client -- I'm sure

(tn

every client didn't get them, and I don't know when
they were sent, if they were just weeks after he got
through trying the case or months after he got
through trying the case.

THE COURT: Okay.

THE WITNESS: But part of that
criminal contempt was withdrawn based upon the
showing from his lawyers that he had sent out 60 or
70, 80 certified letters and the green cards were in

their possession.

 

Case 3:247Gv0026¢_ Dogeiment 11-1 Filed 04/21/21 Page 51 of 114 PagelD # 768

31

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Okay. What other
suspension problems?

THE WITNESS: Well, it was discovered
that he continued to engage in the unauthorized
practice of law after he was temporarily suspended.
We had several people who said they had phone calis
with him, who said they had meetings set up with
him. Ultimately, we had at least two or three of
those people that we made a part of the criminal
contempt. Two of those, one of which was
Ms. Smelser --

MR. COPAS: Your Honor, I'm going to
object to the hearsay.

THE COURT: I will overrule. Reliable
hearsay is admissible under Burgins. Also under
Rule 104 for motions of this type it's admissible.
We don't want to have a jury trial before we have a
jury trial. So I will overrule that objection.

Go ahead.

THE WITNESS: One of them was
Ms. Smelser and one was Ms. Kelley. We made --
those two, I know, are part of the criminal contempt
for unauthorized practice of law. Mr. Allman took
fees of $4500 from each of them in November of 2016.

These were new clients and he was unable to take any

 

Case 3:21-cv-00267. Document 11-1 Filed 04/21/21 Page 52 of 114 PagelD #: 769

52

 
 

17

18

19

20

21

22

23

24

25

Case 3:24;GV002 Ge Dpg~ment 11-1 Filed 04/21/21 Page 53 of 114 PagelD # 770

 

 

new clients after September 9 of 2016.

THE COURT: General, are any of those
-- either of those two clients listed in the
indictment?

GENERAL DEAN: They are.

THE COURT: Okay. Go ahead.

THE WITNESS: That -- I never received
the affidavit that he was supposed to file with us.
That's not all that uncommon from lawyers, but
they're supposed to file affidavits swearing that
they have complied with the conditions of the
temporary suspension, they've written the letters,
they've withdrawn from all the cases, they have
notified opposing counsel. I never received that
affidavit, and I never received any of the filings
that he had withdrawn from cases.

I do know in the federal court system
that Judge Crenshaw, who was presiding judge, put
down an order for all the cases that were pending in
the federal court, which is somewhere around 35 or
40, that just took him out of each of those cases.

THE COURT: So he had 30 to 35 cases
in federal court, and Judge Crenshaw ordered him to
withdraw on those cases or prohibited him from

practicing law? What was the order?

 

53

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE WITNESS: I believe the order
specifically said that he is removed from the case
and the cases are continued for x number of days to
allow the client to obtain new counsel or proceed
pro se.

THE COURT: Okay. Go ahead, General.

Well, before we get to that, what
other suspension issues? You talked about contempt.
Did you file a contempt?

THE WITNESS: Yes, sir, I did file a
contempt petition against Mr. Allman. It had
somewhere around -- ultimately about 25 particular
charges against him. Most of those charges were due
to his failure to notify clients about his
suspension and to provide the documentary
information showing he'd done that, and I had a
number of clients who were going to come and testify
to that. I had about 10 or 12 clients who were
going to come and testify to that.

Uitimately when he showed me the green
cards, we elected at that point to remove those from
the petition. Ultimately we ended up settling the
matter on two counts, both Ms. Smelser and
Ms. Kelley. That's how we resolved it. So it went

from 25 allegations to being resolved for a plea to

 

Case 3:21-¢yvi0026y; .poqument 11-1 Filed 04/21/21 Page 54 of 114 PagelID #: 771

54

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

the two counts.

THE COURT: And what was the
disposition?

THE WITNESS: He was found to be in
criminal contempt. He pled nolo to both those
matters. The Supreme -- well, the special master
appointed by the Supreme Court found that he ought
to serve 10 days for each offense, be fined $50 for
each offense, and to serve those 20 days
consecutively. The Supreme Court reviewed that and
agreed with it and entered the order.

THE COURT: When was that petition
entered -- or the judgment entered on the contempt?

THE WITNESS: That would be the
criminal contempt order which is -- was entered
October 23, 2018. It's Board Number 2017-2748.

THE COURT: All right, General. Now,
I think I'm done. You can get back to where you

are. Go ahead.

BY GENERAL DEAN:

Q. In the process here has Mr. Allman -- in
the process -- I'm sorry -- at the Board, the
process that you were dealing with, has Mr. Allman
consistently had one attorney and things gone

smoothly in that regard, or has he -- or not?

 

Case 3:24rGV-0048 Ge DoeRment 11-1 Filed 04/21/21 Page 55 of 114 PagelD #: Ee

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. He started out, I believe, with Mr. Jay
Longmire who contacted me to -- in regards to the
first petition and, I think, even the supplemental
petition with Ms. Ponce, and then Mr. Longmire
withdrew and Mr. Will Hawkins took over. And I know
Mr. Hawkins well, and he was working hard on trying
to get me the information with Ms. Ponce and her
$24,000-and-some-change settlement money.
Ultimately, as the cases grew, the clients -- the
complaints grew and Mr. Hawkins withdrew.

I believe at that point Mr. Blackburn, Gary
Blackburn, came on board and handled matters up
through the first hearing that I had on the second
petition I filed. Ultimately, though, Mr. Blackburn
withdrew, and I believe then Mr. Alex Little and
Mr. Dale Bay became counsel of record in the
matters, and Mr. Little handled the criminal
contempt. Mr. Bay was working on all the
disciplinary cases that we had, which was all three
petitions at that point in time were pending, and
then I believe Mr. Little withdrew at the end of
criminal contempt matter, Mr. Bay withdrew, and the
matters were resolved with pleas and hearing the
panel decision in one case. And once the

disbarments were entered, there's been no more

 

Case 3:21-Gyv;00267, .Pogument 11-1 Filed 04/21/21 Page 56 of 114 PagelD #: 773

56

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

counsel involved as I recall it.
Q. When we talk about the amount of
restitution that is attached to the disbarment
orders, I want to make sure we're clear about what
that number represents and what it does not
represent. So if I was Ms. Smelser and I paid
Mr. Allman $4500 in a retainer fee -- and I don't
remember if that's how much she paid. That's the
standard number. So I'm just using this as an
example -- $4500, and hired him to represent her in
some cause of action worth an unknown figure, maybe
zero, maybe a million dollars, just an unknown, when
you guys calculated restitution, is she compensated
at all for the loss of the cause of action that she
might have had that she was hiring Mr. Allman to
represent her on?
A. She would not be compensated for whatever
the value of her underlying case claim would be
worth. We focussed on the. fee received by the
lawyer, or perhaps maybe the restitution might
contain the fee that the client had to pay the next
lawyer because of the misconduct of the first
lawyer.

So in Ms. Smelser's case she did receive --

she did pay a $4500 fee to Mr. Allman, and the

 

Case 3:2dr¢ve00RGd¢— Dagument 11-1 Filed 04/21/21 Page 57 of 114 PagelD #: 774

57

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

restitution for her would be the $4500.
Q. Okay. Thank you, sir.
THE COURT: Okay. Mr. Copas, you may
cross-examine.
CROSS-EXAMINATION

BY MR. COPAS:

Q. Mr. Willis, Gary Copas.
A. Nice to see you.
Q. Nice to see you, sir, yes, sir. I've had a

jot of cohorts and friends or whatever pass through
your domain.

What I want to do is try to make sure we
have a clear picture about the Board's involvement
in things of this nature. I'm talking about this
criminal court.

A. Yes, sir.

Q. And you made the comment about 208
complaints being filed, and you did make a comment
about -- you spelled out 79 different complaints in
a pleading. You had listed 79 of them?

A. Yes, sir.

Q. Are each of these items, these 79 items, do
they identify an ethics violation?

A. I'd have to go back and look at the

petition to really tell you. The petition I filed

 

Case 3:21-¢y,00267, .ogagent 11-1 Filed 04/21/21 Page 58 of 114 PagelID #: 775

58

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

was probably about a foot thick, but I can't say
that every one of them listed a particular in -- for
each claim.

Q. Well, what I'm leading up to is this, is I
just want to make sure when we talk about
complaints, we're talking about ethic violations and
not individuals. In other words, an individual
could file a complaint and it could maybe list four
ethics violations or whatever?

A. Correct. When I say 79, that's 79 people,
clients in Mr. Allman's situation. There were 79
complainants who have made complaints. There might
be only one ethics violation or may have three or
four of five in there.

Q. And that -- I mean, the Court's already
heard it and we've heard it before from Ms. Rielly.
She said in her investigation she came across 70
different individuals making complaints. So that's
consistent with that.

The other thing is that we're dealing with
ethics violations, and of course I -- every attorney
at one point in time has had somebody walk in the
door and say, I want to sue this attorney for

malpractice because he violated this ethic rule, and

 

I have to tell them that a violation of an ethic

 

Case 3:Rdr¢veQO0B6¢de , Dictfument 11-1 Filed 04/21/21 Page 59 of 114 PagelD #: ES

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

malpractice.

ee
A. Correct.

i
Q. And I want to make sure -- in fact, I
thought you -- in| reading ‘this transcript from the

receivership proceedings you. made a statement here

which reflects my understanding of it myself

pe

 

forever. You state that the Board doesn’ t deal with

 

 

the ‘Tegal aspects. It deals with the ethics. We

don’ t. deal with the determination of what interest

 

Mr. Allman or other lawyers may have” in their cases,

 

whether ‘they engaged in misconduct or whether they

earned | a fee or not earned a fee, or got a lien or

don’ t have a lien. All those Tegal “matters are” not

 

 

dealt. with in your enforcement of (ethics; correct?

A. Typically | ‘not. TL nean, only if it's an

ethical violation, your re seeking a lien on

Oe a

something you have no right to seek.

 

~

 

 

Q. Correct.

A. A meritless claim.

Q. But in and of itself — the ethics violations
would stand alone without anything ‘else. ‘It! s “not”
in and of itself a legal matter. As far as the

 

 

Board's concerned it needs to be addressed in some

 

 

Case 3:21-g¥108267; -Hogwment 11-1 Filed 04/21/21 Page 60 of 114 PagelD #: 777

60

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

A. Typically we would leave that to the trial
Tt nie

court to work through and figure out what fee, if

cany, belonged to M ‘
Q. And I want to make sure that -- we've heard
so much here. At some point in time after you have

-- in the ligation end of it at some point in time

you take the complaint, whatever it is, to a panel?

A. Correct.
Q. And, in fact, the panel, I guess, you might
say is a tribunal of the Supreme Court. I mean,

it's a venue that receives everything that goes up
to the Supreme Court for the final orders of
whatever may be done.

A. It is the administrative process that the
Court has set up through Rule 9. They have -- at
least in Sumner County, they pick a number of
lawyers at any given time to serve on a panel and
from that panel we would randomly pick out of a hat
three names, and if they don't have a conflict, they
would serve as the tribunal to hear whatever
petition is filed against Mr. Allman. The next
petition we filed had a different panel.

Q. Okay. That's what I'm leading up to. When
you file a petition, that is -- is that the

commencement of a proceeding being shifted over to a

 

Case 3:24reav0026¢ée .Dorcriment 11-1 Filed 04/21/21 Page 61 of 114 PagelD #: 18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

panel?
A. That is when the panel is picked, correct.
That's the -- if I were in a trial court, circuit
court, it'd be the complaint, and that's when you
pick which court you're going to be in and we'd have
them -- we have a panel that serve as the judges.
Q. And when you said that you filed a
supplemental petition recently
A. I filed the fourth disciplinary complaint
because we received more complaints from new people
after these other three petitions were done with.
So now we have a fourth petition that's currently
pending that has 14 different complainants in it.

THE COURT: You said 14?

THE WITNESS: 14 different
complainants.

THE COURT: Okay.
BY MR. COPAS:
Q. And you identified that. You said a
supplemental petition?
A. Well, I filed a petition that had 13 and
then we had -- we got one more complainant in
earlier this year that resulted in a petition that
was filed -- a supplemental petition of that case.

Q. Okay.

 

Case 3:21r6vi00263icDpqorent 11-1 Filed 04/21/21 Page 62 of 114 PagelD #: 779,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

A. So that one petition now has a 13-count
petition and a one-count petition.

Q. Okay. The initial petition that went to a
panel, does that panel still maintain jurisdiction
of that initial petition?

A. Yes, sir. It's all -- all 14 are heard by
the same panel.

Q. In other words, there's been no
adjudication coming out of the panel yet on all
those petitions?

A. Right. In fact, that matter stayed pending
the outcome of the criminal trial. I believe -- I
believe some time this month Mr. Allman and I were
supposed to get back with the panel to report on the
progress made in this case.

Q. When you get -- when you come up with this
restitution, is there any -- is it reduced to an
enforceable judgment?

A. It is in the order of enforcement by the
Supreme Court. I have yet to see any third party
beneficiary of that be able to go to the circuit
court clerk's office or chancery -- clerk and
master's office and get a garnishment and collect on
it. I don't think the Court has --

Q. So, to me, the -- I see the restitution

 

Case 3:@dreveQ0B6de ,.DatRiment 11-1 Filed 04/21/21 Page 63 of 114 PagelD #: An

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

amount put down here. In my mind it becomes
something that's got to be addressed if you ever get
reinstated.

A. Correct. That's the enforcement mechanism
from the Board's standpoint is if a lawyer wants to
come back from a suspension or a disbarment whenever
their time is up, part of that reinstatement is
going to be you have to pay whatever restitution has
been ordered, and that's where we get the

cooperation of the lawyer at that point.

Q. It's got to be worked out, in other words?
A. Correct.

Q. Now, the -- another statement that was made
-- you made a profound statement in the -- in this
proceeding, the receivership. And the other sort of

profound statement, I think, was made by the
receiver, saying that the receivership is like an
estate bankruptcy, and the estate is the law
practice. So in the law business, if you will,
whatever existed at that time, they took it over,
took all the accounts, took all the files, took
everything. Does the Board -- do they become a
claimant in that receivership?

A. Well, the Board doesn't have any claim

other than the cost bill that was part -- we

 

Case 3:21-¢¥;00267; .poqwment 11-1 Filed 04/21/21 Page 64 of 114 PagelD # 781

64

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:24 7GV 0049 G- Dpgaiment 11-1 Filed 04/21/21 Page 65 of 114 PagelD #: 782

 

 

generate a cost bill. We charge the exorbitant fee
of, I think, $40 or $50 an hour for our time, but
that's the only claim that we would have.

The Lawyers' Fund, which is a separate
board, I think by also the order of enforcement as
well as the rules set by the Supreme Court, they
have the right for whatever payment they made to
recoup that from Mr. Allman. So if there's some --
if Chancellor Oliver decides that Mr. Allman should
receive some of the money that is sitting in the
receivership, then the Lawyers' Fund would, I think,
step in between the Court and Mr. Allman and make
their assertion they are entitled to be repaid for
what they've already paid out.

Q. Well, my -- now, my reading of this is that
when the receiver took over the business, if you
will, any income on there that's accounts receivable
-- what I'm trying to say is if there's any cases
ongoing, that after the fees are paid out in those
cases, I mean, and the client -- whatever fees are
paid out, if there's any earned fee in those cases
that the -- that the law business would have been
entitled to at the time the receiver took over,
earned fees, if you will, then that's held by the

receiver to pay out to any claimants that come in

 

65

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

there, make a claim.

And what I'm leading up to is this
restitution demand would not prejudice these clients
coming in and getting money from the receiver that
the receiver would be holding when all of this is --
all these cases are finally litigated and settled?
A. Well, I would certainly defer to Judge --
to Chancellor Oliver and how he's going to do it,
but I think there are going to be several different
people coming in to make a claim. There will be the
receiver himself making a claim for his expenses and
fees that he's incurred. The Lawyers' Fund will be
coming in to say that they've made certain payments
to certain claimants on behalf of Mr. Allman.

I don't know if the Board will be making a
claim to try to get their cost bills paid. I
seriously doubt that the Board would do that
considering the fact that there will be probably a
number of claimants like Ms. Brown and others who
are going to want to come in and try to get more
compensation for the loss because nobody is being
fully compensated by the Lawyers' Fund.

Q. In other words, we -- there's not going to
be that much there, you think, possibly to fight

over, so to speak?

 

Case 3:21-Cv-0026/. ob OTe 11-1 Filed 04/21/21 Page 66 of 114 PagelID #: 783

66

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:21 -Cv-00267 cb Ofument 11-1 Filed 04/21/21 Page 67 of 114 PagelD #: 784

 

 

Q. Correct.

A. -- along with whatever factors might also
come into play.

Q. In other words, I guess what I'm trying to
say is there's got to be a determination of an
unearned fee at some point in time and some
mechanism in order to -- throws that obligation on
that lawyer to separate that fee at that moment and
put it into his trust account?

A. Well, typically what you're looking at is
-- and the ethic rules require if you're going to
charge a nonrefundable fee so that it is earned upon
receipt, it has to be in writing, signed by the
client. It has to be, you know, clear and clean so
that the client understands that when I pay my
money, it's gone and it's useable by the lawyer
immediately. Everything else goes into trust until
the lawyer earns it.

Now, the lawyer will have to come in and
prove to us or prove to the Court that I have worked
hard enough to reasonably charge the fee and I can
remove it from my trust account. So there's a
combination of ethics and legalities that mix.

Q. Correct. And, gee, I don't have the

Supreme Court case in front of me, but where the

 

68

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Well, what it is, there's going to be more
hands out than can be compensated fully.

Q. And I guess I'm going back to my first
question where you said that the ethic violations
are not legal matters, and you got me thinking there
about earned fees and unearned fees. So the Board
doesn't determine earned fees and unearned fees, but
yet -- I know the Board does -- I mean, the bars do

have mediators that come and try to mediate things

of that nature. Give me your expertise about earned
fees and -- you may not have any, but anyway, is
there --

A. Well, I mean, the part that the Board
usually looks at with unearned fees is -- or earned
fees is whether they -- where they should be, should

they be in your trust account or not, and what do
the facts tell us. And the Courts also look at the
fees and decide what's to be awarded, what's a
reasonable fee, but the ethic rules do cover
unreasonable fees, improper fees --

Q. They have a guideline. In fact, I've used
that when I've gotten fees in minor cases,
settlements.

A. And that's what the Court uses too, is that

10-factor --

 

Case 3:44;€¢v-B026i66e Da@ament 11-1 Filed 04/21/21 Page 68 of 114 PagelD #: 83

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:24;4v008G€_ Dpgyment 11-1 Filed 04/21/21 Page 69 of 114 PagelD # 786

 

 

Supreme Court talked about retainers.

A Probably the Connie Reguli case --

Q Correct.

A. -- would be the one I would think of.

Q Right.

A That's one of them.

Q And maybe -- my recollection -- I could be
wrong on this, but that the money received -- in

other words, most attorneys and even everybody I
know of on retainer fees, whatever they get in
retainer fees, they pay income tax on that, whatever
comes into, you know, their hands. But the -- but
that particular case my recollection is that if
there is an agreement that that fee will be billed
against, it becomes what the Court -- the Supreme
Court calls a secured retainer, and that money the
Court has specifically stated that that's not
attorney property. That's client property.
Otherwise a retainer is client property, which leads
me to a situation that -- on the very beginning, on
the get-go it's not requir- -- I mean, it's not
earned -- it's not -- the unearned part is not
determined at that moment, but once it is, you have
to do something with it.

I guess the -- I guess a practical matter,

 

69

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

there's no way under the sun that you could probably
take a $5,000 retainer and it not -- except ina
criminal case, of course, to where you're bound to
that court for the most part. There is no -- you
know, as a practical matter in a civil case, a
$5,000 -- you know, a $25,000 retainer would not
really cover any kind of initial work that an
attorney does. In essence there is going to be some
unearned fee money involved in the 25,000. So lI
guess it's a gray area. I'm trying to cross that
bridge. I'm having a hard time getting there.

And having handled employment type cases, I
know that there is an administrative process you go
through to where in some cases the case is settled;
there's no money coming in; that's it. You know,
there's no other money -- no money to get, and that
retainer tries to cover your time in that
administrative process.

THE COURT: Mr. Copas, ask a question,
please.

MR. COPAS: I'm sorry, Your Honor. I
guess I get to talking too much.

THE COURT: That's okay.

MR. COPAS: I'm sorry.

 

Case 3:21 -Gvs0Q264. Doquiment 11-1 Filed 04/21/21 Page 70 of 114 PagelD #: 787

70

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BY MR. COPAS:
Q. Let me -- you mentioned that you -- a lot
of clients have not heard anything at all except

what they saw in the paper?

A. Yes, sir. I --

Q. Did that precipitate the receivership?

A. That was part of that process of the fact
being that clients -- both the associates at the

firm were reporting to me that clients were coming
in and they thought they had meetings set up with
Mr. Allman because they had spoken to him and they
were trying to get their file and then the
difficulties -- a lot of clients calling saying, I
can't get a return phone call and what I did get was
empty; I need my file.

And so I turned and would make the request
of Mr. Hawkins who was primarily the person at that
point in time that you need to get these files out;
please work on that. And the phone calls kept
coming and then Mr. Hawkins withdrew. So at that
point the receiver seemed like the best route to go
and the Board agreed and I filed the matter.

Q. And then the receiver makes a statement
here that -- first of all, there was an order

appointing him receiver and told him to take

 

Case 3:2dr¢veQOBGde Dorment 11-1 Filed 04/21/21 Page 71 of 114 PagelD #: ($8

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

possession of all the accounts and files and

everything?

A. Correct.
Q. And then during the receivership hearing,
the -- Mr. Powers made a statement that he looked at

the hard drive and pulled off 230 files?

A. I think -- I don't remember whether that
was something he pulled off the hard file or whether
that was what Mr. Allman gave him, but, yes, it
looked like there was -- I think from the receiver's
standpoint there were 230 files.

Q. Anyway I can tell you that my information

is that the hard drive has got approximately 230

files. That was Mr. Powers' testimony.
A. Right.
Q. And that we started the process of --

you've got here a goal is to find attorneys for all
these people that don't have one, and that he had

already gone through the Ds and the Es at that

moment and was still continuing on. So we are
assuming that most everybody -- all the clients on
those hard drives or whatever -- had reached out to

-- the receiver had reached out to them.
And I gather also from this process -- was

it -- is it -- I'm assuming that if any client

 

Case 3:21,-¢yv;00264, ,poqugent 11-1 Filed 04/21/21 Page 72 of 114 PagelD #: 789

72

 
 

1 contacted Mr. Allman that -- if they had not
2 received anything from the receiver, they should
3 contact the receiver because he was having a time

4 trying to get everything together?

5 A. Correct. And at that point I think the
6 receiver was -- had the possession of -- or should
7 have had possession of everything. I Know there was

8 difficulty with the TBI had possession of his server

9 for a while.

 

 

 

 

 

Q. Well, what I'm getting at _is that there was
contact with clients after his suspension. ar
trying to show that there was -- that the only ¢ thing

 

 

really that he could do was to at least _ communicate

to “these clients that if they’ d not received the

information from the receiver, they needed ‘to

contact that receiver and confirm whether or not

 

they t had an attorney.

——

me, ce a

A. Well, certainly from the Board's

ee

 

 

perspective if clients called Mr. Allman to inquire _

about their case, it was not improper for him to say

 

 

please call the receiver --

 

Q. Okay. That's what I'm getting at.

A That's -- if that's what you're getting at.
Q. Yeah.

A That's not the unauthorized practice of law

 

 

 

 

Case 3:2drgvO0BGée ,.Dagiment 11-1 Filed 04/21/21 Page 73 of 114 PagelD #: os

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

from the Board's perspective.

Q. Okay.

A. If you go beyond that and start talking
about let me tell you what we need to do next, or
here's what we're going to be doing -- and I had a

number of people make that allegation to me.

Q. In other words, ethically you can't do
that?

A. Ethically, once you are suspended --

Q. Correct.

A. -- after that 30 days runs and you've got

-- you should have withdrawn from the case, the
client should know that you're not the lawyer. And
there's nothing improper with, you Know, giving the
information to the new lawyer or providing the
client with their file, but don't continue to act
like the lawyer in the ongoing case.

Q. Thank you.

THE COURT: General, anything else?

GENERAL DEAN: No, sir.

THE COURT: I've got a couple of
questions. Mr. Willis, thank you for spending the
afternoon with us. How long have you been with the
Board of Professional Responsibility?

THE WITNESS: It's been eight years

 

Case 3:21;-¢y:0026Y; cPOGuiRent 11-1 Filed 04/21/21 Page 74 of 114 PagelID #: 791

74

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

this past February.

THE COURT: And what are your -- well,
what is your title?

THE WITNESS: I am currently the
deputy chief disciplinary counsel.

THE COURT: And what do your duties
consist of?

THE WITNESS: I litigate all the
formal petitions and oversee a group of four other
lawyers who do the same thing.

THE COURT: Okay. Now, in looking at
cases here, we've got a total of -- or complaints --
222, and that includes the fourth petition that's
pending. My notes show that investigation into
complaints probably began somewhere around the end
of 2015. And then we have the disbarment July 30,
2018, close to three years. Does this fourth
petition extend the time past 7/30/18?

THE WITNESS: It depends on how it's
going to be resolved. If it's resolved with a
private -- with a public censure, then it wouldn't
be anything that would extend the time for him to --
if you're talking about the five-year --

THE COURT: No. What I'm talking

about is the length of time that he might have been

 

Case 3:247Gv0026¢— Dpgament 11-1 Filed 04/21/21 Page 75 of 114 PagelD #: 792

75

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

involved in unethical conduct. And your
investigation on this beginning around the end of
2015 to 7/30/18, these 14 complaints that came in,
do they go past the period of time of 7/30/18, or
were they all generally within this period and it
just came up late?

THE WITNESS: I would have to go back.
I did not look at that particular petition, but I
would tell you that generally speaking they're going
to be cases that were back in the 2015, '16, and '17
time frame.

THE COURT: Okay. Very good. Thank
you.

In the investigation of these
complaints, what different courts were Mr. Allman
involved in that were affected?

THE WITNESS: The courts that I know
of would be the federal district courts and the
Davidson County Circuit Court, and I believe there
was maybe one in Sumner County that cases all got
removed.

THE COURT: Okay. So you're talking
about state trial courts --

THE WITNESS: Yes, sir.

THE COURT: -- and district court and

 

Case S:2T-cv-09267, Dogument 11-1 Filed 04/21/21 Page 76 of 114 PagelD #: 793

76

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

the federal court. Okay.

THE WITNESS: I believe there may have
been one Texas court too.

THE COURT: Okay. What's the status
of the receivership now?

THE WITNESS: It's still ongoing. I
don't know when it's going to be resolved. I would
like to think that sometime this year all the
matters will be ripe and that Mr. Powers can present
the ultimate -- the final accounting to Chancellor
Oliver and submit his fees and people can make
claims if they're going to make them.

THE COURT: Now, all of these files
that were given to the receiver, have they been
turned over to law enforcement for investigation
purposes?

THE WITNESS: I don't Know if they
were turned over for investigation. I believe that
they -- that the TBI got the servers first and then
Mr. Allman got them back and Mr. Powers then
received them from either his lawyers or from the
TBI. I don't recall.

THE COURT: These are amazing numbers.
You've got 222 complaints. You've got $1,100,000

in restitution which doesn't cover a loss of a cause

 

Case 3:24rqv002Gée Dogaiment 11-1 Filed 04/21/21 Page 77 of 114 PagelD #: 794

77

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

of action over a period of time '15, ‘16, ‘17,
possibly three years. Did Mr. Allman ever explain
what was going on here?

THE WITNESS: Initially, I think -- I
got a pretty good sense of what the response was and
was going to be every time I spoke with Mr. Allman.
Primarily it was these clients don't Know what
they're talking about, I've got their case handied,
or they're -- I've spoken to them and they're
withdrawing their complaint. And that was sort of
the theme all the way through the cases.

THE COURT: Did anybody ever withdraw
their complaint?

THE WITNESS: There may have been one
person of the 222 so far that said, I'm okay.

THE COURT: Okay.

THE WITNESS: I know there were some
initially that we were involved in that got their
money back. There was a -- the very first few who
were able to get a payment kept them from making
claims with us but, ultimately, they would make --
you know, they ultimately came to us with a
complaint.

And in all fairness to Mr. Allman

there are some of these complaints that initially

 

Case 3:24-¢vi0026y, .Doqiupent 11-1 Filed 04/21/21 Page 78 of 114 PagelD #: 795

78

 
 

1 were dismissed that aren't a part of this complaint.
2 We had other complaints that got dismissed, and
3 that's pretty common of this.
4 THE COURT: Okay. Well, looking at
5 the figures here, in your eight years have you ever
6 had an investigation of a lawyer as massive as this?
“7 THE WITNESS: Not in numbers, no.
8 There's certainly been some pretty big theft cases
9 in Tennessee, and not all of these, I think, are,
10 quote, theft cases, but there are a lot of
11 no-work-being-done allegations. So, you know, from
12 a Board perspective, a lawyer takes their retainer
13 and then doesn't do any work. That looks like an
14 unfair fee and a fraudulent, maybe,

15 misrepresentation type of thing.

16 THE COURT: Okay.

17 THE WITNESS: But there were a number
18 of theft cases in this -- in these 222 cases.

19 THE COURT: Do you know or did anybody

20 do an investigation as to where all this money went?
21 THE WITNESS: We try. The difficulty
22 in this particular case was that there was rarely

23 ever a written response back to us with the details
24 and the information that we would ordinarily get.

25 So with Ms. Ponce, who had the $24,000 settlement

 

 

 

Case 3:2d-¢ve00286ée Dagument 11-1 Filed 04/21/21 Page 79 of 114 PagelD #: om
7

 
10

11

12

13

14

15

17

18

f She,

Sc

19

eer J
€

20

21

_f ped

7 ume 7!

22

23

t fe
o ha wal

24
AS
4 25

 

 

check, there was never any proof -- never any bank
statement given to us that showed the money was
promised to be coming.

Ultimately, we subpoenaed his bank
records. That was done in the investigative side.

I don't recall what the outcome -- or what those
bank records show, but when you get into a case like
this where there's a lot of $4500 numbers and
they're not showing up in the bank statements and we
think they ought to be in the bank statements, we --
it's our view that when you've got the $4500
retainer, he'd done no work for the client yet. It
should be put into the trust account, and then from
there when he did the work he could take the money
out.

When we got the bank records, there
were very few $4500 that we could actually look at
and match up with all these different numbers. So
that's -- it looked like to us that money was not
going in where it ought to go, and for us that's a
misappropriation. He may well have earned it a
month or two or three later, and that's the sort of
proof we would depend upon Mr. Allman to give us and
that's what we would be asking for, and that was

never shown to us. So we went forward with the

 

Case 3:21-Gyv,00267; .poquiment 11-1 Filed 04/21/21 Page 80 of 114 PagelD #: 797

80

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

petitions with only one side of the story, and
that's the clients’.

THE COURT: And what was his response?
What was his defense when you tried the one petition
in front of the panel?

THE WITNESS: Well, I went to
Lawrenceburg, I believe, to try that case and
Mr. Blackburn and Mr. Allman declined to participate
in that matter.

THE COURT: What do you mean “declined
to participate"?

THE WITNESS: Well, it was set for
trial and Mr. Blackburn -- as I recall,
Mr. Blackburn called me and said, I don't plan to be
there. So I went down and tried it based upon --

THE COURT: Okay. They declined to
participate and it resulted in a disbarment?

THE WITNESS: Yes, sir. And I did
have one person who drove, I think, from Wilson
County. A client came down and she testified at the
hearing.

THE COURT: You've got a lot of
experience here, Mr. Willis, with investigations and
attitudes and actions of attorneys. Can you tell me

what in the world has gone on here?

 

Case 3:2drgv002§¢ée .Docerment 11-1 Filed 04/21/21 Page 81 of 114 PagelD #: 79°

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE WITNESS: I can't tell you with
+ tT
any certainty, Judge, because I' ‘m only reading the

eee cites onennret ; 7 _

tea leaves. It looked like -- and I've known

 

 

 

os

Mr. Allman from a reputation standpoint prior to all

 

 

 

 

this happening, and I have a number of friends like

 

Mr: Longmire who Knew him well. He had a good

reputation. He did ‘good work. He got some good

results for clients, and then it looked like perhaps

 

 

 

 

 

 

 

Oe . ae

 

 

he just tried to grow his practice, got overwhelmed,

et — TO en en a en

 

got behind, and to make ends meet began to take
money in and promise to do the work but couldn't
keep up, because it's really him and some really
young lawyers who you can't turn loose to do this
type of work without being overseen, and he just ran
into that problem. And then instead of stopping
and admitting it, he just continued to take in more
to try to keep the practice going, and then the
cards fell and people started to complain. And the
initial people got money back and so they were
satisfied, but the rest of them couldn't get ahold
of him and couldn't get their money back, and
complaints started to fall in pretty quickly with
us.

THE COURT: Okay. Mr. Willis, you've

been invaluable helping me to try to get some of

 

Case 3: 21-¢vs00 267; .pogament 11-1 Filed 04/21/21 Page 82 of 114 PagelD #: 799

82

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

this together.

Any questions from any of the
attorneys?

MR. COPAS: Your Honor, I --

THE COURT: Mr. Copas, go ahead. Go
ahead.

GENERAL DEAN: Judge, can I borrow
Exhibit 2 while he's --

THE COURT: Yes, sir.

GENERAL DEAN: T'm sorry to keep
borrowing that from you.

THE COURT: It's all right.

GENERAL DEAN: Thank you.
BY MR. COPAS:
Q. I guess every attorney at one time has
received some complaint they've got to respond to,
and it seems like the common one we always see jis
the word "diligence," that the -- that, you know,
that you've not been diligent. And what's the fine
line between not being diligent and not doing the
work? I mean, after -- you know, if I've ever had
one said lack of diligence, after they heard what I
do, then they came back and said, you know, we don't
-- we don't want to proceed.

But, you know, sometimes an attorney's work

 

Case 3:2dr¢v0286é— Dogament 11-1 Filed 04/21/21 Page 83 of 114 PagelD #: 800

83

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

 

 

log can be so heavy that it's hard for him to -- you
don't look at diligence as being able to respond to
something within 30 days or 60 days. It may be
three months before he can get going down the pike.
What's the line between diligence and not
doing the work? That's what I'm -- it may be an
impossible question to answer, but I'm just feeding
it out to you.
A. Well, I think in general it's going to be
factually driven. If I've got a deadline to file my
motion and I don't file it and I missed the
deadline, and I'm not in the hospital, I'm not in a
coma, that's probably a diligence problem. If the
client's called you three times today and you've
talked to them twice already and you wait until a
couple of days later to call them, that's probably
not a diligence issue unless it's extraordinarily
important that there -- you know, that you've got an
offer on the table that's going to expire at noon
tomorrow and you're not calling your client with it
immediately. That's probably a diligence problem.
But it's factually driven, I think.
Q. Well, I guess what I'm trying to say is
that the Board -- you're concerned with the ethics

of it, which is diligence, and the legal part of it

 

Case 3:21-Gvi0026y, Document 11-1 Filed 04/21/21 Page 84 of 114 PagelD #: 801

84

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

is concerning whether or not that you've taken money
knowing that you can't do all the work.
A. Well, I think that's an ethical issue too.

If you're taking --

Q. Well --

A -- money you know you're not going to --
Q. Right.

A -- then you're telling a client I've got

you covered and you know you don't, I think that's

probably a misrepresentation and deceit.

Q. So it's -- again, it's a fact situation?
A. It's a fact situation, clearly.
Q. Thank you.

GENERAL DEAN: Just very briefly,
Judge. Oh, I'm sorry. He's --

THE COURT: Go ahead, General. I'11
let him come back up if he has another question.

REDIRECT EXAMINATION

BY GENERAL DEAN:
Q. Mr. Willis, was there a -- one of the
orders of enforcement, was there an amended order
that was ultimately filed to substitute?
A. Yes, there was.

GENERAL DEAN: Okay. Judge, the

amended order was not in here. I have a certified

 

Case 3:2drgvO0BGdée .Dagument 11-1 Filed 04/21/21 Page 85 of 114 PagelD #: 802

85

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

copy of it. So I'd either like to add it to Exhibit
2 or make it its own exhibit just for completeness
sake.

THE COURT: Okay. Let's make that
Exhibit Number 3.

(Exhibit 3 received into evidence.)

GENERAL DEAN: Thank you, Judge.

THE COURT: Any other questions,
Mr. Copas?

MR. COPAS: I guess one more -- sorry,
Your Honor.

THE COURT: That's okay.

MR. COPAS: One more question.

RECROSS-EXAMINATION

BY MR. COPAS:
Q. I guess for the most part, I mean, most
attorneys put in something in there about
nonrefundable except in certain cases we can't do
that, domestic cases. But in all of my employment
Jaw cases -- and when I read his contract too, and
it sort of had the same language, is that the
retainer -- it doesn't say the retainer will be
refunded, but it does say that whatever attorney fee
comes out -- whatever the contingency fee turns out

to be, if there's recovery, you'll be given credit

 

Case 3:21,-¢v200267, .poglament 11-1 Filed 04/21/21 Page 86 of 114 PagelD #: 803

86

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

for the retainer. Is that -- is that considered to
be

A. Well, as I remember Mr. Allman's litigation
agreement, it was a combination of a contingency fee
and then this flat fee of $4500 if he has to do
something on the administrative side to then bring
the lawsuit, and that was an EEOC. And so as I
recall it, it doesn't say it's nonrefundable, which
if it's going to be nonrefundable, it has to say it.
Q. Well, in all my -- looking at all the
discovery I've been given, I saw some statement you
made sometime saying it was a flat fee, the 4500?

A. It looks like it's a flat fee contract to
me, which under my theory what I've used in all my
cases was that when he took the money from the
client, it had to go into trust, and then whenever
he did the work that was necessary, if it was, then
he could then remove the $4500 from the trust
account and put it in his operating account.

Q. Okay. That -- I don't want to put words in
your mouth. You said that's your interpretation of

his contract?

A. That was my view of it. That's how I --
Q. That was your view?
A. Yes, sir.

 

Case 3:24rgvP026ée .Dogument 11-1 Filed 04/21/21 Page 87 of 114 PagelD #: oO

 

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. And just for the record, is there any
. a
opinion rendered by the Board as to how fees like

that are to be led?

A. I don't know if there's a formal ethic
ae
opinion or not that covers that particular issue. I

 

 

 

 

don't know. I didn't do the research beforehand to~

 

 

let you -- if I'd known what you wanted I could have

 

maybe looked at all the --

 

 

Q. Well --
A. -- formal --
Q. -- if I may make this request if the -- if

you find something like that, could you send it to

me?
A. Sure.
Q. Thank you.

THE COURT: Okay. Mr. Willis, thank
you, sir. I know you're very busy. You may be
excused.

THE WITNESS: Thank you very much.

THE COURT: Yes, sir.

Let's take a recess here. What I'd
like to do -- how many witnesses do you have?

GENERAL DEAN: Judge, I have two more,
one by phone.

THE COURT: I know. I'm not thinking

 

Case 3:21-Gv,00267, .poquiment 11-1 Filed 04/21/21 Page 88 of 114 PagelD #: 805

88

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

about --

MR. COPAS: Judge, I have two members
of the bar. They'1l1 be very short.

THE COURT: Okay. What I'm going to
do is I want to hear the live witnesses that are
here next, and then we'll see where we are on the
time. We might have to go over until tomorrow
morning.

MR. COPAS: Your Honor, if I may, if
he could retrieve something from --

THE COURT: Yeah. If he needs to
retrieve something, that's fine. We'll go through
that during this recess.

MR. COPAS: Thank you.

THE COURT: Thank you,

(Recess taken.)

THE COURT: Thank you, everybody. Be
seated, please.

Okay. General, you can call your next
witness. Before you do that, General, let me ask
you how do you plan on a telephone conference with
this witness?

GENERAL DEAN: Judge, the only thing I
can do is go over speakerphone and we've got it set

up to where he can do it over the court system,

 

Case 3:24rgv 0026 ée .Dpgument 11-1 Filed 04/21/21 Page 89 of 114 PagelD #: 806

89

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Good. Good. So you've
got that covered.

GENERAL DEAN: I don't know about him
hearing us.

COURT OFFICER: He should be able to
hear us just fine.

GENERAL DEAN: Through the
microphones? We should have tried that out. I
didn't think to. We called to make sure it could
call, and he called me and he could hear me just
fine, but I don't know that I paid much attention
about the other way.

THE COURT: Okay.

GENERAL DEAN: We can try it.

THE COURT: Well, go ahead and call
your witnesses here.

GENERAL DEAN: Did -- well, Judge, I
was going to hold my -- this is my officer --

THE COURT: Sure.

GENERAL DEAN: -- and I was going to
hold her until last.

THE COURT: Okay. That's fine.

GENERAL DEAN: Now, he's got some live
witnesses that are here.

THE COURT: Okay.

 

Case 3:21,-¢y;00267; .poqament 11-1 Filed 04/21/21 Page 90 of 114 PagelD #: 807

90

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GENERAL DEAN:

for purposes of possible

from community corrections

number if we want to let

THE COURT:

going to be finished today, Ms.

you go ahead and leave and we'll

you, okay?
MS. MEYER:
just in case.
THE COURT:
MS. MEYER:
THE COURT:

your witnesses here.

MR. COPAS:

And we've also got --
bond supervisor, Ms. Meyer
is here. I've got her
her go and just --

I don't know if we're
Meyer. Why don't

get in touch with

Okay. I left my number
Okay. Thank you.

Thank you.

Okay. Mr. Copas, call
Yes, Your Honor.

Mr. Willis mentioned Attorney Hawkins --

THE COURT:

MR. COPAS:
him and he didn't return
affidavit.

THE COURT:
that Exhibit Number 4.

MR, COPAS:
THE COURT:

that?

Yeah.

~ and I've tried to call

my calls, but I've got an

Sure. Sure. We'll make

Correct, Your Honor.

General, have you seen

 

Case 3:24rgv0026ée .Dogement 11-1 Filed 04/21/21 Page 91 of 114 PagelD #: 608

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GENERAL DEAN:

THE COURT:

the General.

No, sir.

We need to make a copy for

I understood the Governor has ordered

everybody to stay at home except for essentials now.

Is that correct? He did

GENERAL WALKER:

Your Honor.

jt this afternoon?

I received an e-mail,

THE COURT: Yeah. You can't go out
unless it's for something essential now.

GENERAL WALKER: It remains in effect
until April 14.

GENERAL DEAN: Mr. Copas, these are my
copies?

MR. COPAS: Yeah.

GENERAL DEAN: Thank you.

MR. COPAS: Your Honor, just -- these
are the copies of family and relatives, members --

THE COURT:
of those.

MR. COPAS:
That's for the Court.

THE COURT:
those for the attorneys?

MR. COPAS:

Okay. We'll make copies

This is the original.

Okay. We need copies of

No, Your Honor. We've got

 

Case 3:21,-¢v200267, .poglament 11-1 Filed 04/21/21 Page 92 of 114 PagelD #: 809

92

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

copies.
THE COURT: Oh, you've got copies.
Okay. Make a copy for me -- no. No. That's the
exhibit itself. Okay. Where is the Exhibit Number
4 from Mr. Hawkins? All right. Make that Exhibit
Number 4 and make this Collective Exhibit Number 5.
(Exhibit 4 received into evidence. )
(Exhibit 5 received into evidence. )
THE COURT: Okay. Mr. Copas, you call
any witnesses that you have here.
MR. COPAS: I have Nancy Corley, Your
Honor.
THE COURT: All right. Sure.
MR. COPAS: She's been around a
long --
THE COURT: Yeah, I know Ms. Nancy.
MR. COPAS: I'm going to be careful
what I say because I've been around a long --
THE COURT: I understand. Ladies can
get upset.
If
///
if
///
//1

 

Case 3:24rGv-0026ée Docament 11-1 Filed 04/21/21 Page 93 of 114 PagelD #: B10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

NANCY CORLEY,

called as a witness, having been duly sworn, was
examined and testified as follows:

DIRECT EXAMINATION
BY MR. COPAS:
State your name for the record.
Nancy Corley.
Nancy, you are an attorney --

Yes.

lp PF PP PF P

-- in Tennessee, and you reside in
Hendersonville?

A. Now, yes.

Q. And we've crossed paths a few times in
Nashville?

A. Yes.

Q. And you -- and we were opposing paths, you
might say at that moment?

A. Yes.

Q. But anyway you -- most of your practice has
been in Nashville?

A. I do civil litigation.

Q. And as far as in the community here you
have served an elective office?

A. I was a county commissioner for 16 years.

Q. And you have been active in the community

 

Case 3:21-¢v;0P267, .Dogaement 11-1 Filed 04/21/21 Page 94 of 114 PagelD # 811

94

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

as far as public interest groups, if you will, that
helps to carry on the activities of the county and
whatever?

A. I'm on the board of Children Are People,
Salvus Center, Women's Political Collaborative,
League of Women Voters, a lot of stuff.

Q. And the reason I'm -- and I appreciate you
being here under the circumstance with what's going

on with all the orders coming from the Supreme

Court.
A. I'm trying not to touch anything.
Q. We just heard a statement from Mr. Willis.

When the Court asked Mr. Willis do you have an
explanation for what's happened here, and he made
the comment about the practice -- Mr. Allman was
overwhelmed with his practice and what -- got ina
situation to where he just couldn't pull the plug on
it and then -- anyway, the plug has been pulled.
We're here.

And what I want the Court to hear from you
is what you've observed. How long have you known
Mr. Allman and how have you observed his
participation with the community before all this
happened?

A. I was friends with Andy's father and his

 

Case 3:2a4rgv0026¢ée .Dpcriment 11-1 Filed 04/21/21 Page 95 of 114 PagelD #: ose

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

mother, Gloria. Gloria and Alan, we were friends
back when my husband and I first got married and
moved here and moved to Hendersonville. So I've
basically known Andy almost all of his life. He's
the same age as my children. So they all went to
high school together. But he and I really got to

know each other when I taught him in law school, and

SO --

Q. Is this the Nashville School of Law?

A. Yes. I taught him at the Nashville School
of Law, and after that we -- our relationship

changed from rather than me being friends with his
parents that Andy and I became friends under
different -- as colleagues and friends at a
different level. So I referred cases to him. He
and I have tried cases with each other.

And when they implemented the mandatory
electronic filing in federal court, I basically
associated Andy with the cases that I had that
required -- employment law cases that had to go to
federal court because I'm not -- at that time I was
not a fan of computers. So it's kind of a joke.

Q. In other words you had -- I guess you might
say you had a trusting business relationship with

him?

 

Case 3:21-¢v700 267, .pogapent 11-1 Filed 04/21/21 Page 96 of 114 PagelD #: 813

96

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A, He was a good lawyer. He took care of his
cases. He knew what he was doing. As I said, he
and I worked together on cases, employment cases,
and I started referring cases to him when I quit
doing them because he knew what he was doing.

Q. There's been -- of course you've not been
present here in the courtroom, There has been

discussions about a house arrest situation.

A. I'm sorry?

Q. Him being under house arrest with a
monitor. Is the public -- is there any kind of risk
that you're -- are you aware of any risk that he

would be to the public under house arrest?

A. I can't envision that Andy would fiee the
jurisdiction of the court. He's got a wife here,
his children are here, his -- you know, his roots
are here. So if he were going to run, I think he'd
have run a long time ago. So I can't see that he's
any risk in that respect.

Q. If he was under any kind of real
restrictions in that house arrest situation where he
could not have any communications or contact with
the outside world at all, do you think he could live
up to that?

A. I would not see any reason why not. I

 

Case 3:24rgv026ée Docriment 11-1 Filed 04/21/21 Page 97 of 114 PagelD #: oie

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

would -- I don't know any reason why he wouldn't do
that.

Q. He's proud of the fact that you sponsored
him to the Supreme Court?

A. Yes, I am. He was a good lawyer. He was
an excellent student. He was a good lawyer. You
know, obviously I thought he took care of his
clients, or I wouldn't have sent my clients to him

and I wouldn't have associated him in cases. It's

just
Q. Thank you.

THE COURT: Okay. General, any

questions?
CROSS-EXAMINATION

BY GENERAL DEAN:
Q. You said Andy was a good lawyer. When were
you dealing with him as an attorney?
A. When they -- I know we -- after they did
the mandatory electronic filing in federal court,
then when I had an employment case, that was the
person I would send them to. So whenever --
Q. What time frame, though, are we talking
about that that --
A. How long have they had electronic filing in

federal court? Probably -- I know it's been longer

 

Case 3:21,-¢y¥;0026y; —poqument 11-1 Filed 04/21/21 Page 98 of 114 PagelD #: 815

98

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

than probably 10 years. So maybe 15 years.

Q. So --

A, I'm trying to remember where my office was
when he and I were doing cases together.

Q. Okay. So we're talking about your
experiences with Mr. Allman as a practicing attorney
were 10 or 15 years ago?

A. No. That's when -- I'm trying to answer

when I started referring cases to him.

Q. Okay.
A, So I say he was a good lawyer because he's
not currently a lawyer so -- but, you Know, the

whole time that he was actively practicing I had no
reason to doubt that he was a good lawyer.

Q. Were you familiar with the number of bad
checks he was writing to people?

A. No.

Q. Were you familiar with any times that his

home has gone close or into foreclosure in recent

years?
A. I am on some of that after he was no longer
practicing law. I did know that there was some

difficulty with that.
Q. Are you familiar with him having filed

bankruptcy?

 

Case 3:26r@v-:0026ée Docrment 11-1 Filed 04/21/21 Page 99 of 114 PagelD #: ess

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. I understand that he did, but I thought it

was -- I don't think that -- not discharged, but it
was --
Q. It was dismissed. Now, I'm not trying to

make it more than it is, but he did file for

bankruptcy.

A. I understand, yes. I mean, I know that
from --

Q. Okay.

A. -- street rumor and hearsay.

Q. Well, with your knowledge of Mr. Allman

back in March of 2014, do you have any knowledge of
him receiving 109,000 -- approximately $109,000 that
was to be held in trust for a young man named Gage
Dycus that came from his mother's estate?

A. The only thing I know about that is street
rumor and, you know, comments that people have made
and, you know, I don't know anything personally.
It's all hearsay, I guess.

Q. So you don't know whether Mr. Allman took
that money that's owed and spent that trust money?
A. No, I do not know. I would be disappointed
and surprised to find that he did, frankly.

Q. If he did take 109,000 in trust money from

Kevin Dycus and 119,000 from another estate and

 

Case 3:21 ;Gy-9026 6; Rocyppent 11-1 Filed 04/21/21 Page 100 of 114 PagelD #: 817

° 100

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

230,000 from another estate, that would indicate
that maybe your current assessment of Mr. Allman
might not be complete, might be a little flawed.
Would you agree with that?

A. If it turns out that he did those things, I
would be very sad and disappointed. I can't think
of another word for it. I would just be really sad
and very disappointed that it all happened.

Q. Are you aware of cases -- or clients Wanda
Kelley and Lisa Smelser who he solicited a retainer
from several months after he was suspended?

A. I've never heard their names. No, I don't
know anything about that.

Q. Are you aware of a client named Mario
Herrera that Mr. Allman took $59,000 of his trust
money and did not hold it in trust but took it as

his own back in 2014, '15?

A. I have heard the name. I've heard the
story. I don't know anything about it obviously
personally. I do know who that person is.

Q. Have you had any conversations with

Mr. Allman about it?

A. Yes.
Q. What did he say about it?
A. He -- that at the time he was trying to

 

Case 3:Ab€v-8026i6e Dogament 11-1 Filed 04/21/21 Page 101 of 114 PagelD wee

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

basically help the guy out because it's a
no-good-deed-goes-unpunished kind of a situation.
Q. Okay. Did he have -- did he provide you
any explanation as to why Mr. Herrera's $59,000
would be spent by Mr. Allman virtually the same day?
A. I have no knowledge of that.
Q. Okay. Are you aware of Mr. Allman
continuing to talk to Mr. Herrera and give him legal
advice up to and including this year?
A. I understand that he had conversations with
him, but I don't know anything about him giving him
legal advice except I'm not -- you know, get -- you
need to get a lawyer. I don't know if that's legal
advice.
Q. Judge Wheatcraft used to say that the best
judge of future behavior is people's past behavior.
Would you agree with that adage?
A. To some extent. I always think, you know,
there's redemption.
Q. Agreed. Thank you.

THE COURT: Anything else?

Ms. Corley, thank you for coming. And
that's C-o-r-l-e-y. That's how you spell it,
Miss Court Reporter.

THE WITNESS: Yes.

 

Case 3:21;Gv-0926 6, Rocyment 11-1 Filed 04/21/21 Page 102 of 114 PagelD #: 819

or 102

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE
excused.

THE
your court.

THE

THE
experience.

THE

And much less as

Call

THE

THE

THE
time, and when I
worst deposition
his whole life.

THE

COURT: Thank you. You may be

WITNESS: I don't normally come to

COURT: I know you don't.

WITNESS: I know. This is a new

COURT: It's a new experience.
a witness.

your --
WITNESS: Well, that's even worse.
COURT: No kidding.
WITNESS: I gave a deposition one
got done, my lawyer said it was the

he had ever had a client give in

COURT: It's difficult for

attorneys to be witnesses.

Call
MR.
//l
//1
//l
//1
//l

your next witness.

COPAS: Jim Edwards.

 

Case 3:2brev-O02G6e Docament 11-1 Filed 04/21/21 Page 103 of 114 PagelD * 55°

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JIM EDWARDS,
called as a witness, having been duly sworn, was
examined and testified as follows:
DIRECT EXAMINATION

BY MR. COPAS:

Q. Please state your name for the record.

A. I'm Jim Edwards.

Q. Mr. Edwards, you're an attorney here in
Lebanon?

A. Yes, sir.

Q And how long have you been practicing?

A. Since 2017.

Q Okay. And you know Mr. Allman. And let me
say this also if you can hear me. Is that when all
this stuff started -- when I stay stuff, all the
things we've been hearing here. You've been

representing Mr. Allman in different matters; is

that correct?

A. Civil matters, yes, sir.
Q. And so we've got an attorney-client
situation here. I'm not going to go into that

period of time, and I'm going to sort of approach it
in the same manner that I did with Ms. Corley. And
Mr. Willis that was here, when he was asked by the

Court, you know, what happened here, and he talked

 

Case 3:21-cy-9026%4 Qocument 11-1 Filed 04/21/21 Page 104 of 114 PagelD # 821

104

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

about Mr. Allman's practice sort of escalating, if
you will, because of it -- apparently because of his
reputation or whatever, but he just got overwhelmed
with cases that he could not handle and his
personnel was not versed well enough to handle it
without being managed, and that Mr. Allman just
could not pull the plug on it and tried to make it
keep going, if you will.

And as I told Ms. Corley the plug has now
been pulled, and I asked her her knowledge of
Mr. Allman before all this started, in other words,
in the precondition whenever he was not under any
obligation to pull a plug, which is not now anymore.

How long have you known Mr. Allman?
A. I remember the year that he ran for state
representative. I don't remember how far back that
was, but I'm going to say it was back into the --
prior to 2000, maybe as far back as, you know, like

1989, somewhere back in then, I guess.

Q. I mean, did you -- you knew of him, of
course, then. Did you Know him personally?
A. Well, I just knew of him from that, and

then, you know, I've met with him a couple of times,
and I think I contributed to his campaign, if I

recall correctly.

 

Case 3:24nev-8026)6e Docament 11-1 Filed 04/21/21 Page 105 of 114 PagelD m Bae

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Well, before all his happened here, had you
received any reports, anything that would cast
doubts with you about his abilities and his honesty
and all that stuff?

A. No. I mean, everything I knew about him
and everything and all my engagement with him was
that he was a very competent lawyer, knew what he
was doing. In fact, my wife even had a case, a
wrongful termination case, which Mr. Allman handled
for her, and I thought he did it quite competently.
At the time I was not a lawyer. And I think he
would have been successful with it but for his
suspension by the Board.

Q. Well, I mean, again, asking sort of the
same questions I asked Ms. Corley, if he was under a
house arrest situation and under restrictions that
he would have no contact with the outside world --
in other words, essentially he would be in the same
position he is here now but he would be inside his
home where he can at least try to help manage his
family affairs and everything -- what -- is there
any -- do you have any reason to believe he wouldn't
-- that he would not comply with any kind of
restrictions of that nature?

A. I have -- I absolutely believe he would

 

Case 3:21-cy-9086 7, Qocument 11-1 Filed 04/21/21 Page 106 of 114 PagelD #: 823

106

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

comply with whatever restrictions were placed on
him. There's no doubt in my mind about that. In
fact, I don't know why anybody would even think he's
a flight risk. If he wanted to flee, he'd have done
that years ago.
Q. Thank you.

THE COURT: General, you may
cross-examine.

CROSS-EXAMINATION

BY GENERAL DEAN:
Q. Mr. Edwards, my name is Thomas Dean. I'm
with the Sumner County District Attorney's office.
A, Nice to meet you, sir.
Q. You too. Are you aware that Mr. Allman was
suspended from the practice of law originally in

September of 2016?

A. My wife received a letter.

Q. Good. Do you know if everybody received a
letter?

A. As far as I know they did, but I don't have

knowledge of the individual cases.

Q. How about in November of '16, are you aware
of -- and let me preface this because I know you
represent Mr. Allman on some civil case, and I am

not by any of my questions trying to get into some

 

Case 3:2bicv-O0a6iée DacRment 11-1 Filed 04/21/21 Page 107 of 114 PagelD *, R54

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

sort of privileged conversation. So I'm not sure
how to approach this but to ask my questions --

A. Sure.

Q. -- and if you feel like I'm -- the answer
would require you to divulge privilege, then you
just say so, because I have no idea what you've
talked with him about and what you haven't, but I'm
going to ask you basically the same questions I
asked the other character witness and then, you
know, certainly I'll respect any claim of privilege

that you have.

A. Okay.
Q. So he was suspended. You're aware of that
in particular because your wife got a letter. Are

you aware of him after the suspension soliciting a
retainer fee to represent a lady named Wanda Kelley?
A. I'm not aware of that.

Q. Are you aware of him soliciting and
receiving a retainer fee from a lady named Lisa
Smelser in December of ‘16?

A. I'm not aware of that.

Q. Are you aware of the case involving the
Gregory estate in Nashville, Cathy Brown and her
sister being the beneficiaries of that estate?

A. I have some awareness of that, and I think

 

Case 3:214@-9026 Bi dagcuorent 11-1 Filed 04/21/21 Page 108 of 114 PagelD #: O28.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

any questions you might want to ask me about, they
would be privileged in nature.

Q. Okay. I will move beyond that. How about
the Denney estate here in Sumner County? This would

have dated from 2015.

A, I don't know anything about that case.
Q. Okay. You're not aware that his bank
records -- whether his bank records would show

$119,000 given to him to hold in trust which he
immediately spent?

A. I'm not aware of that.

Q. How about the Rose Ponce case where he
settled a case, and Ms. Ponce never got her portion
of the fee? Are you aware of that?

A. I'm not -- excuse me. I'm not aware of
anything about that case.

Q. How about Floyd Sutton who gave him
$12,000 to hold pending the appeal of a child
support matter and Mr. Allman, according to bank
records, spending that, are you familiar with that?
A. No, sir.

Q. How about money that was -- from the estate
of a deceased lady named Ingram that's for the
benefit of a young man named Gage Dycus, $109,000

that was given to Mr. Allman to hold in trust and

 

Case 3:2bicv-O026i Fe DoCament 11-1 Filed 04/21/21 Page 109 of 114 PagelD * 86°

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

that he immediately spent, do you have information
about that other than privileged?

A. No, sir.

Q. How about Mr. Mario Herrera, $59,000 that
was received to be held in trust by Mr. Allman, are
you familiar with that?

A. No, sir.

Q. Are you familiar with Mr. Allman having
continued conversations with Mr. Herrera up to and
including through this year?

A. No, sir.

Q. Are you familiar with the bad checks that
Mr. Allman has written to various and sundry clients
and others?

A. No, sir.

Q. Are you familiar with the bad checks that
he wrote to his own employees so that they would
have to line up at the bank and the first person

might get their money, and the last one might not?

A. I am not.

Q. Are you familiar with him filing
bankruptcy?

A. I heard at one time he did, but I don't

know anything about the case.

Q. Do you know if his house has gone into

 

Case 3:21-cy-0026 8; deocunrent 11-1 Filed 04/21/21 Page 110 of 114 PagelD #: Beto

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

foreclosure since this case has been pending?

A. I've only heard
anything directly myself.

Q. Okay.

GENERAL DEAN:

further questions.

THE COURT:

MR. COPAS:

THE COURT:
You may be excused, sir.
THE WITNESS:
THE COURT:
MR. COPAS:
THE COURT:

Mr. Herrera --

GENERAL DEAN:

myself.

talk. I don't know

Judge, I have no

Anything else?

No, sir.

Thank you, Mr. Edwards.
Thank you.

Any other witnesses?

Your Honor.

No,

General, how long is

do you anticipate taking?

Well, I didn't time

I probably talked to him today over the

phone just to walk through everything and we didn't

really go through question and answer --

of skimmed through

I just sort

it and heard his side of it.

That probably took 20 to 25 minutes.

THE COURT:

hear his testimony now or tomorrow?

Okay. Would you rather

What is more

convenient for him and you?

GENERAL DEAN:

I'm willing to do

 

Case 3:dbciv-0026i£e DaORMent 11-1 Filed 04/21/21 Page 111 of 114 PagelD #948

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

 

 

whatever is more convenient for him. I'm fine. I
don't even know what time it is.

THE COURT: That's an hour behind.
We're running about a quarter of 5:00 right now.

GENERAL DEAN: And he's on eastern

time.

THE COURT: Okay.

GENERAL DEAN: That much we were able
to establish. I'd love to do it if he's available

just to get it done, Judge. But we could try him.
If he's not available, do it tomorrow, but the court
reporter may give me a dirty look.

THE COURT: She's been here all day.
Let's start tomorrow at 10:00 o'clock.

GENERAL DEAN: That's fine. If Your
Honor doesn't mind, I'l] give him a quick call to
make sure he can be available tomorrow morning.

THE COURT: That will be fine.

GENERAL DEAN: Did you say 10:00?

THE COURT: 10:00.

Mr. Copas, are you available tomorrow
morning at 10:00?

MR. COPAS: Yes, Your Honor. With
that in mind, before we adjourn for the day if I

could have some kind of private meeting with my

 

Case 3:21,¢y-9Q26 6; Qocuppent 11-1 Filed 04/21/21 Page 112 of 114 PagelD #: 829

112

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

client someplace and get as much information about
Mr. Mario. I haven't had a chance to really get the
whole --

THE COURT: Sure. That'll be fine.

Any problem with their meeting in the
conference room back here or somewhere else?

COURT OFFICER: Well, I could have
Mr. Allman placed back in holding and they could use
one of the attorney booths back there and be able to
talk.

THE COURT: Would that be okay?

MR. COPAS: Your Honor, I'd prefer if
we could --

THE COURT: Well, the problem is the

logistics of getting somebody to do this.

MR. COPAS: Well, I mean, to get -- if
I could have a deputy -- I don't mind having a
deputy --

THE COURT: No. No. And I'm saying
that's the -- I don't know if we've got deputies to
do it.

COURT OFFICER: My sergeant's going to
be very reluctant to let me stay over just to
supervise a meeting like that if it's not court

being in session. I can ask him but --

 

Case 3:dbecv-0026iFe DdORment 11-1 Filed 04/21/21 Page 113 of 114 PagelD #990

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. COPAS: Well, when you -- I'm
sorry.

THE COURT: I'l] tell you, let's do
this. If you could be here at about 8:30 in the
morning, we'll give you the conference room.

Can we do that?

COURT OFFICER: Me or Colin could be
available for that for sure.

THE COURT: 8:30 to 10:00 o'clock.

MR. COPAS: Yes, Your Honor. 8:30.
Very good.

THE COURT: 8:30. Check with Andrew
here. We'll have one of these conference rooms set
up for you to spend an hour and a half with
Mr. Allman. |

MR. COPAS: Thank you, Your Honor.

THE COURT: Thank you. And we'll
resume at 10:00 o'clock in the morning with the
motions here. Thank you. Everybody may be excused.

(Proceedings respited at 4:47 P.M.,

to resume on April 3, 2020, at

10:00 A.M.)

 

Case 3:21 1cy-9026 8; dgocuepent 11-1 Filed 04/21/21 Page 114 of 114 PagelD #: oh

 
